      Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 1 of 54




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COUNTY OF BUTLER, et al.,                  :       NO. 2:20-cv-677-WSS
                                           :
                             Plaintiffs,   :       The Hon. William S. Stickman IV
                                           :
             vs.                           :       District Judge, U.S. District Court for the
                                           :       Western District of Pennsylvania
THOMAS W. WOLF, et al.,                    :
                                           :
                             Defendants.   :


     ____________________________________________________________________


                   Plaintiffs’ Post Hearing Brief in Support of Civil Action
                                Seeking Declaratory Judgment

     ____________________________________________________________________


                                                   Thomas W. King, III, Esquire
                                                   PA I.D. 21580
                                                   tking@dmkcg.com

                                                   Thomas E. Breth, Esquire
                                                   PA I.D. 66350
                                                   tbreth@dmkcg.com

                                                   Ronald T. Elliott, Esquire
                                                   PA I.D. 71567
                                                   relliott@dmkcg.com

                                                   Jordan P. Shuber, Esquire
                                                   PA I.D. 317823
                                                   jshuber@dmkcg.com

                                                   Dillon McCandless King
                                                   Coulter & Graham, LLP
                                                   128 West Cunningham Street
                                                   Butler, PA 16001
                                                   Attorneys for Plaintiffs
             Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 2 of 54




                                                     TABLE OF CONTENTS

                                                                                                                                            Page

Table of Authorities ........................................................................................................................ ii

List of Defendants’ Orders............................................................................................................ vii

Evidentiary Objections ....................................................................................................................x

Issues before the Court .................................................................................................................. xi

Introduction ......................................................................................................................................1

Argument ........................................................................................................................................5

Actual Controversy ........................................................................................................................27

Counties’ Standing ........................................................................................................................30

Conclusion ....................................................................................................................................36




                                                                         i
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 3 of 54




                                 TABLE OF AUTHORITIES

CASES

Acosta v. Wolf, No. CV 20-2528, 2020 WL 3542329, (E.D. Pa. June 30, 2020)

Adarand Constructors, Inc. v. Peña, 515 U.S. 200, 115 S.Ct. 2097,
132 L.Ed.2d 158 (1995)

Alexander v. Whitman, 114 F.3d 1392 (3d Cir.1997)

Amato v. Wilentz, 952 F.2d 742, 747 (3d Cir. 1991)

American Colleges of Obstetricians & Gynecologists v.
U.S. Food & Drug Administration, No. CV TDC-20-1320,
2020 WL 3960625 (D. Md. July 13, 2020)

Antietam Battlefield KOA v. Hogan, No. CV CCB-20-1130,
2020 WL 2556496 (D. Md. May 20, 2020)

Aptheker v. Secretary of State, 378 U.S. 500, 84 S.Ct. 1659,
12 L.Ed. 2d 992 (1964)

Best v. St. Vincent’s Hospital, 2003 WL 21518829 (S.D.NY 2003)

Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701,
33 L.Ed.2d 548 (1972)

Bolling v. Sharpe, 347 U.S. 497 (1954)

Boyanowski v. Capital Area Intermediate Unit, 215 F.3d 396 (3d Cir.2000)

Braunfeld v. Brown, 366 U.S. 599, 81 S.Ct. 1144, 6 L.Ed.2d 563 (1961)

Brown v. Heckler, 589 F.Supp. 985 (E.D. Pa. 1984)

Cantwell v. Connecticut, 310 U.S. 296, 60 S.Ct. 900, 84 L.Ed. 1213 (1940)

Calvary Chapel Dayton Valley v. Steve Sisolak, Governor of Nevada, al.,
591 U.S. _____ (2020)

Carey v. Brown, 447 U.S. 455, 100 S.Ct. 2286, 65 L.Ed.2d 263 (1980)

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520,
113 S.Ct. 2217, 124 L.Ed.2d 472 (1993)



                                                ii
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 4 of 54




City of Cleburne v. Cleburne Living Center, 473 U.S. 432 (1985)

City of Philadelphia v. Klutznick, 503 F. Supp. 663 (E.D. Pa. 1980)

City of Philadelphia v. SEC, 434 F. Supp. 281 (E.D. Pa. 1977)

Colo. Christian Univ. v. Weaver, 534 F.3d 1245, 1260 (10th Cir. 2008)

Compagnie Francaise de Navigation a Vapeur v. State Board of Health,
Louisiana, 186 U.S. 380 (1902)

County Comm’rs Ass’n of Pa. v. Dinges, 935 A.2d 926 (Pa. Commw. Ct. 2007)

Cowan v. Corley, 814 F.2d 223 (5th Cir.1987)

Craig v. Boren, 429 U.S. 451 (1976)

County of Sacramento v. Lewis, 523 U.S. 833, 118 S.Ct. 1708,
140 L.Ed.2d 1043 (1988)

Decker v. Nw. Envtl. Def. Ctr., 568 U.S. 597 (2013)

Doe v. City of Albuquerque, 667 F.3d 1111 (10th Cir. 2012)

El Paso County v. Trump, 408 F. Supp. 3d 840, 848 (W.D. Tex. 2019)

Elim Romanian Pentecostal Church v. Pritzker, 962 F.3d 341 (7th Cir. 2020)

Federico v. Board of Educ., 955 F.Supp. 194 (S.D.N.Y.1997)

Finley v. Giacobbe, 79 F.3d 1285 (2d Cir.1996)

First Baptist Church v. Kelly, No. 20-1102-JWB,
2020 WL 1910021 (D. Kan. Apr. 18, 2020)

Fowler v. Rhode Island, 345 U.S. 67, 73 S.Ct. 526, 97 L.Ed. 828 (1953)

Frisby v. Schultz, 487 U.S. 474, 108 S.Ct. 2495 (1988)

F.S. Royster Guano Co. v. Virginia, 253 U.S. 412, 40 S.Ct. 560,
64 L.Ed. 989 (1920)

Garret v. Wexford Health, 938 F.3d 69, 92 (3d Cir 2019), cert. denied, 140 S. Ct. 1611 (2020)

Gomez v. Toledo, 446 U.S. 635, 100 S.Ct. 1920, 64 L.Ed.2d 572 (1980)



                                               iii
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 5 of 54




Harrisburg Sch. Dist. v. Hickok, 781 A.2d 221 (Pa. Commw. Ct. 2001)

Hartmann v. Stone, 68 F.3d 973 (6th Cir, 1995)

Hartnett v. Pa. State Educ. Ass’n, 963 F.3d 301 (3d Cir. 2020)

Humphrey v. Cady, 405 U.S. 504 (1972)

Jacobson v. Massachusetts, 197 U.S. 11 (1905)

Johnson v. City of Cincinnati, 310 F.3d 484 (6th Cir.2002)

Leamer v. Fauver, 288 F.3d 532 (3d Cir.2002)

Lessard v. Schmidt, 349 F. Supp. 1078 (E.D.Wis.1972)

Lutz v City of York, 899 F.2d 255 (3d Cir.1989)

Maricopa County, 415 U.S. at 261, 94 S.Ct. 1076 ???

Martin v. City of Albuquerque, 369 F.Supp.3d 1008, (2019)

Massachusetts Board of Retirement v. Murgia, 427 U.S. 307 (1976)

McCool v. City of Philadelphia, 497 F.Supp.2d 307 (E.D.Pa. 2007)

MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118 (2007)

Meyer v. Nebraska, 262 U.S. 390 (1923)

Michael H. v. Gerald D., 491 U.S. 110, 109 S.Ct. 2333, 105 L.Ed.2d 91 (1989)

Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214 (11th Cir. 2004)

Miller v. City of Philadelphia, 174 F.3d 368 (3d Cir.1999)

Minnesota ex rel. Pearson v. Probate Court of Rumsey County,
309 U.S. 270 (1940)

Nall v. Pitre, No. 88–965 (M.D. La. June 9, 1989)

Ne. Fla. Chapter of Associated Gen. Contractors of Am. v. City of Jacksonville,
508 U.S. 656, 113 S.Ct. 2297, 124 L.Ed.2d 586 (1993)

New Jersey Turnpike Authority v. Jersey Central Power and Light,
772 F.2d 25, 30-31 (3d Cir. 1985)

                                                  iv
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 6 of 54




New York City Transit Authority v. Beazer, 440 U.S. 568, 99 S.Ct. 1355,
59 L.Ed.2d 587 (1979)

Nicini v. Morra, 212 F.3d 798 (3d Cir.2000)

Nordlinger v. Hahn, 505 U.S. 1, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992)

O’Connor v. Donaldson,422 U.S. 563 (1975)

Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37,
103 S.Ct. 948, 74 L.Ed.2d 794 (1983)

Piecknick v. Commonwealth, 36 F.3d 1250 (3d Cir.1994)

Planned Parenthood of Southeastern Pennsylvania v. Casey,
505 U.S. 833 (1992)

Plyler v. Doe, 457 U.S. 202, 102 S.Ct. 2382, 72 L.Ed.2d 786 (1982)

Pringle v. Ct. of Common Pleas, 604 F. Supp. 623 (M.D. Pa.),
778 F.2d 998 (3d Cir. 1985)

Project Release v. Prevost, 551 F. Supp. 1298 (E.D.N.Y.1982)

Roberts v. Neace, 958 F.3d 409 (2020)

Roberts v. United States Jaycees, 468 U.S. 609 (1984)

Robinson Township v. Commonwealth, 637 Pa. 239, 147 A.3d 536 (2016)

Roe v Wade, 410 U.S. 113, 93 S.Ct. 705 (1973)

Romer v. Evans, 517 U.S. 620, 116 S.Ct. 1620, 134 L.Ed.2d 855 (1996)

Sellers v. School Board of Manassas Virginia, 141 F.3d 524 (4th Cir. 1988)

Shelton v. Tucker, 364 U.S. 479 (1960)

Shrum v. City of Coweta, 449 F.3d 1132 (10th Cir. 2006)

Stanley v. Illinois, 405 U.S. 645 (1972)

Startzell v. City of Philadelphia, 533 F.3d 183 (3d Cir.2008)

Susquehanna County ex rel. Susquehanna County Bd. of

                                                v
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 7 of 54




Comm’rs v. Commonwealth, 500 Pa.512, 458 A.2d 929 (1983)

Truax v. Raich, 239 U.S. 33, 41, 36 S.Ct. 7, 60 L.Ed. 131 (1915)

Tuan Anh Nguyen v. I.N.S., 533 US 53 (2001)

United Artists Theatre Circuit, Inc. v. The Township of Warrington, PA,
316 F.3d 392 (3d Cir. 2003)

United States v. Virginia, 518 U.S. 515, 116 S.Ct. 2264 (1996)

Village of Willowbrook v. Olech, 528 U.S. 562, 120 S. Ct. 1073 (2000)

Walz v. Tax Comm’n of New York City, 397 U.S. 664, 90 S.Ct. 1409,
25 L.Ed.2d 697 (1970)

Wartluft v. Milton Hershey Sch., 400 F. Supp. 3d 91 (M.D. Pa. 2019)

Whitney v. California, 274 U.S. 357, (1927)

Williams v. Fears, 179 U.S. 270, 21 S.Ct. 128, 45 L.Ed. 186 (1900)

Wisconsin Legislature vs. Palm, 391 Wis.2d 497, 492 N.W.2d 900, 2020 WI 42


STATUTES

35 PA P.S. § 521.1 et seq. – Disease Control and Prevention Law of 1955

35 PA C. S. § 7301 (2016). – Emergency Management Act


FEDERAL RULES OF CIVIL PROCEDURE

Fed. R. Civ. P. 8

UNITED STATES CONSTITUTION

U.S.C.A Const Amend. XIV, § 1 - Equal Protection Clause

U.S.C.A Const Amend. I, § 1.1.4.1 – Free Exercise Clause


PENNSYLVANIA CONSTITITION

PA Const. Article I § 25-26.

                                               vi
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 8 of 54




LIST OF ORDERS

1. March 6, 2020, Governor Wolf issued a Disaster Declaration for the Commonwealth of
   Pennsylvania. ECF Doc 42-1

2. March 13, 2020, Governor Wolf ordered the closure of all K-12 schools in the Commonwealth
   of Pennsylvania for a period of two weeks. ECF Doc 42-2

3. March 19, 2020, Governor Wolf orders the closure of all non-life sustaining businesses in the
   Commonwealth of Pennsylvania. ECF Doc 42-3

4. March 23, 2020, Governor Wolf issued a Stay-at-Home Order for the counties of Allegheny,
   Bucks, Chester, Delaware, Monroe, Montgomery, and Philadelphia. ECF Doc 42-15

5. March 24, 2020, Governor Wolf issued an Amended Stay-at-Home Order to include Erie
   County. ECF Doc 42-17

6. March 25, 2020, Governor Wolf issued an Amended Stay-at-Home Order to include the
   counties of Lehigh and Northampton. ECF Doc 42-19

7. March 27, 2020, Governor Wolf issued an Amended Stay-at-Home Order to include the
   counties of Berks, Butler, Lackawanna, Lancaster, Luzerne, Pike, Wayne, Westmoreland and
   York. ECF Doc 42-21

8. March 28, 2020, Governor Wolf issued an Amended Stay-at-Home Order to include the
   counties of Beaver, Centre and Washington. ECF Doc 42-23

9. March 30, 2020, Governor Wolf ordered the closure of all K-12 schools in the Commonwealth
   of Pennsylvania indefinitely. ECF Doc 42-25

10. March 30, 2020, Governor Wolf issued an Amended Stay-at-Home Order to include the
    counties of Carbon, Cumberland, Dauphin and Schuylkill. ECF Doc 42-26

11. March 31, 2020, Governor Wolf issued an Amended Stay-at-Home Order to include the
    counties of Cameron, Crawford, Forest, Franklin, Lawrence, Lebanon and Somerset. ECF Doc
    28

12. April 1, 2020, Governor Wolf issued the Statewide Stay-at-Home Order. ECF Doc 42-30

13. April 9, 2020, Governor Wolf ordered the closure of all schools in the Commonwealth of
    Pennsylvania for the remainder of the school year. ECF Doc 47-5

14. April 17, 2020, Governor Wolf released his initial plan for Pennsylvania’s COVID-19
    Recovery. ECF Doc 47-7




                                              vii
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 9 of 54




15. April 20, 2020, Governor Wolf issued an Amended Order for the closure of all non-life
    sustaining businesses. EFC Doc 47-8

16. April 20, 2020, Governor Wolf issued an Amended Stay-at-Home Order extending his
    previous Order through May 8, 2020. ECF Doc 42-48

17. May 7, 2020, Governor Wolf issued an Amended Stay-at-Home Order extending his order
    through June 4, 2020. ECF 42-50

18. May 7, 2020, Governor Wolf issued the guidance of the Yellow Phase and placed the counties
    of Bradford, Cameron, Centre, Clarion, Clearfield, Clinton, Crawford, Elk, Erie, Forest,
    Jefferson, Lawrence, Lycoming, McKean, Mercer, Montour, Northumberland, Potter, Snyder,
    Sullivan, Tioga, Union, Venango and Warren into the Yellow Phase effective May 8, 2020.
    ECF Doc 42-52

19. May 14, 2020, Governor Wolf issued an Amended Order placing the counties of Allegheny,
    Armstrong, Bedford, Blair, Butler, Cambria, Fayette, Fulton, Greene, Indiana, Somerset,
    Washington and Westmoreland into the Yellow Phase effective May 15, 2020. ECF Doc 42-
    55

20. May 21, 2020, Governor Wolf issued an amended Order placing the counties of Adams,
    Beaver, Carbon, Columbia, Cumberland, Juniata, Mifflin, Perry, Susquehanna, Wyoming,
    Wayne and York into the Yellow Phase effective May 22, 2020. ECF Doc 42-56

21. May 27, 2020, Governor Wolf issued an Amended Order providing guidance on the Green
    Phase and placing the counties of Bradford, Cameron, Centre, Clarion, Clearfield, Crawford,
    Elk, Forest, Jefferson, Lawrence, McKean, Montour, Potter, Snyder, Sullivan, Tioga, Venango
    and Warren in the Green Phase effective May 29, 2020. ECF Doc 42-58

22. May 28, 2020, Governor Wolf issued an Amended Order placing the counties of Dauphin,
    Franklin, Huntingdon, Lebanon, Luzerne, Monroe, Pike and Schuylkill in the Yellow Phase
    effective May 29, 2020. ECF Doc 42-61

23. June 3, 2020, Governor Wolf issued an Amendment to the Disaster Declaration renewing the
    Declaration for another 90 days. ECF Doc 42-62

24. June 4, 2020, Governor Wolf issued an Amended Order placing the counties of Berks, Bucks,
    Chester, Delaware, Lackawanna, Lancaster, Lehigh, Montgomery, Northampton and
    Philadelphia into the Yellow Phase effective June 5, 2020. ECF Doc 42-64

25. June 4, 2020, Governor Wolf issued an Amended Order placing the counties of Allegheny,
    Armstrong, Bedford, Blair, Butler, Cambria, Clinton, Fayette, Fulton, Greene, Indiana,
    Lycoming, Mercer, Somerset, Washington and Westmoreland into the Green Phase effective
    June 5, 2020. ECF Doc 42-65




                                             viii
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 10 of 54




26. June 11, 2020, Governor Wolf issued an Amended Order placing the counties of Adams,
    Beaver, Carbon, Columbia, Cumberland, Juniata, Mifflin, Northumberland, Union, Wayne,
    Wyoming and York effective June 12, 2020. ECF Doc 42-68

27. June 18, 2020, Governor Wolf issued an Amended Order placing the counties of Dauphin,
    Franklin, Huntingdon, Luzerne, Monroe, Perry, Pike and Schuylkill into the Green Phase
    effective June 19, 2020. ECF Doc 42-70

28. June 25, 2020, Governor Wolf issued an Amended Order placing the counties of Berks, Bucks,
    Chester, Delaware, Erie, Lackawanna, Lancaster, Lehigh, Montgomery, Northampton,
    Philadelphia and Susquehanna into the Green Phase effective June 26, 2020. ECF Doc 42-72

29. July 2, 2020, Governor Wolf issued an Amended Order placing the final county, Lebanon, into
    the Green Phase effective July 3, 2020. ECF Doc 42-74

30. July 15, 2020, Governor Wolf issued an Order for targeted mitigation statewide effecting bars,
    night clubs, and other social gatherings. ECF Doc 48-5




                                                ix
       Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 11 of 54




                                EVIDENTIARY OBJECTIONS

        Rule 701 - Opinion Testimony by Lay Witnesses of the Federal Rules of Evidence states
as follows:

   “If a witness is not testifying as an expert, testimony in the form of an opinion is limited to
   one that is:

   (a) rationally based on the witness’s perception;
   (b) helpful to clearly understanding the witness’s testimony or to determine
   a fact in issue; and
   (c) not based on scientific, technical, or other specialized knowledge within
   the scope of Rule 702.” FED. RULE EVID. 701 (Emphasis added.)

       Plaintiffs placed several evidentiary objections on the record, to wit:

   “Your Honor, based upon the declarations proffered by the Commonwealth … we would
   like to note an objection.1 … All of these are examples, Your Honor, of opinions that are
   being expressed by a lay witness, and we would assert that the reason why Paragraph C of
   Rule 701 is in play is to prevent this type of expert testimony, testimony that is based upon
   scientific, technical or other specialized knowledge, from coming in through a lay witness.
   That type of testimony requires expert testimony and a factual basis within the record to
   support that expert testimony, [n]one of which exits today. We would ask and we would
   pace on the record a general objection indicating that any opinions expressed by the
   witnesses proffered by the Commonwealth be excluded from the record as being in
   violation of Rule 701.2 … And we have other objections, Your Honor. It assumes facts not
   in the record, there are hearsay objections. We don’t have documentation to support any
   of this[ese] alleged expert opinions with respect to the conduct of the health secretary and
   the governor of Pennsylvania.”3

       The Court noted that “It’s a standing objection on the record, which I note.”4

       It’s important to note that both Defendants, Governor Thomas Wolf, and Secretary of

Health, Dr. Rachael Levine, chose not to testify in these proceedings but instead, chose to have

surrogates testify on their behalf. Defendants did not call a single expert witness to testify in

support of their Orders but chose to have lay witnesses testify on their behalf. Although

Defendants’ witnesses broadly referred to “experts” throughout their testimony, Defendants have

declined to identify even one person by name, title, experience and qualifications that could

arguably have been recognized as an “expert” in these proceedings.



                                                 x
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 12 of 54




                                ISSUES BEFORE THE COURT


                        COUNT II - SUBSTANTIVE DUE PROCESS
                    Plaintiffs, Gifford, Prima Capelli, Schoeffel, Crawford,
                             Hoskins, R.W. McDonald & Sons, Inc.,
                     Starlight Drive-In, Inc., and Skyview Drive-In, LLC.

1. Whether Defendants’ Business Closure Orders which ordered the closure of “non-life
   sustaining” businesses were arbitrary, capricious and interfered with the concept of “ordered
   liberty”.

2. Whether such Orders interfered with Plaintiffs right to pursue lawful employment free of
   governmental interference.

3. Whether the “waiver” program as created by Defendants without statutory authority, without
   a statutory or indeed even a certain definition of the terms as applied (i.e. “life sustaining” and
   “non-life sustaining”) to Plaintiffs violated Plaintiffs’ constitutional rights.


                   COUNT IV - VIOLATION OF EQUAL PROTECTION
                                 Butler County, et al.

1. Whether Defendants’ Business Closure Orders which ordered the closure of “non-life
   sustaining” businesses while permitting “life sustaining” businesses to continue to operate
   violate the Equal Protection Clause of the Fourteenth Amendment.

2. Whether Defendants’ Business Closure Orders and Stay-at-Home Orders treated similarly
   situated counties within the Commonwealth of Pennsylvania in a disparate manner in violation
   of the Equal Protection Clause of the Fourteenth Amendment.

3. Whether Defendants’ Business Closure Orders and Stay-at-Home Orders treated similarly
   situated businesses within the Commonwealth of Pennsylvania in a disparate manner in
   violation of the Equal Protection Clause of the Fourteenth Amendment.


                    COUNT V - VIOLATION OF FIRST AMENDMENT
                                 Butler County, et al.

1. Whether Defendants’ Orders violated Plaintiff’s First Amendment rights including, but not
   limited to Plaintiffs’ rights of assembly, association, religion and intrastate travel.




                                                 xi
          Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 13 of 54




                                        I. INTRODUCTION

          Perhaps the warning and advice from Thomas Jefferson as repeated by the Wisconsin

Supreme Court in Wisconsin Legislature vs. Palm, 391 Wis.2d 497, 555, 492 N.W.2d 900, 2020

WI 42, best describes the purpose of this Declaratory Judgment Action brought by four

Pennsylvania Counties, several businesses and four individuals seeking re-election to public

office:

          “…Thomas Jefferson advised against being ‘deluded by the integrity of’
          government actors’ ‘purposes’ and cautioned against ‘conclud[ing] that these
          unlimited powers will never be abused’ merely because the current office holders
          ‘are not disposed to abuse them.’ Jefferson forewarned that ‘the time to guard
          against corruption and tyranny, is before they shall have gotten hold on us. It is
          better to keep the wolf out of the fold than to trust to drawing his teeth and talons
          after he shall have entered.’ …”.5

          This Honorable Court has permitted an expedited hearing on Counts II, IV and V of

Plaintiffs’ Complaint each of which assert not only existing violations, but also continued and

foreseeable future violations of Plaintiffs’ rights under the United States Constitution.

          This Court has further clearly differentiated the basis for Declaratory Relief versus a

Preliminary Injunction stating that “… Plaintiffs need not establish immediate and irreparable

injury to justify expedited review under Rule 57.”6

          Count II - Substantive Due Process of the Complaint is asserted on behalf of the “business”

Plaintiffs, Gifford, Prima Capelli, Schoeffel, Crawford, Hoskins, R.W. McDonald & Sons, Inc.,

Starlight Drive-In, Inc., and Skyview Drive-In, LLC. This Count raises essentially three issues:

whether Defendants’ decisions to order the closure of “non-life sustaining” businesses were

arbitrary, capricious and interfered with the concept of “ordered liberty”; whether such Orders

interfered with Plaintiffs’ right to pursue lawful employment free of governmental interference;

and, whether the “waiver” program as invented and applied by Defendants, without statutory



                                                   1
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 14 of 54




authority, without a statutory or indeed even a uniform or written definition (or perhaps any

definition) of the terms applied (i.e. “life sustaining” and “non-life sustaining”) violated Plaintiffs’

constitutional rights.

        Count IV - Violation of Equal Protection of the Complaint was brought by all the Plaintiffs

asserting violations of equal protection as guaranteed by the Fourteenth Amendment to the U.S.

Constitution. This Count asserts that classifying some businesses as “life sustaining” and others

as “non-life sustaining” is, in-and-of-itself unconstitutional in origin and application. This Count

further asserts that similarly situated counties, acting on behalf of themselves and their residents,

were arbitrarily treated disparately to their great harm.

        Count V - Violation of First Amendment of the Complaint was brought by all the Plaintiffs

asserting First Amendment Rights violations which include the Plaintiffs’ rights of assembly,

association, and religion. Included in these rights are likewise the right to intrastate travel.

        This Complaint asserts that the Governor’s and Secretary of Health’s “stay at home” orders

and “business closure” orders violate the most fundamental of Pennsylvanian’s rights under the

United States Constitution. Indeed, as the evidence in this case clearly shows, Pennsylvanians

were “locked down” in their homes, their businesses were ordered closed and shuttered and they

were threatened with arrest by a variety of law enforcement officials, including the Pennsylvania

State Police. As the Brief will address, these issues are ongoing and pose a continued and very

real possibility, if not a likelihood of being reinstated at any time in the future. Indeed, the business

closure order was partially reinstated during the pendency of this case.

        The “Red-Yellow-Green” system of closure or re-openings remains in effect albeit in part

“suspended”, but not eliminated. And, as the Court well knows, during the pendency of this




                                                   2
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 15 of 54




Action, the Governor shuttered businesses in the entertainment industry with his Order of July 15,

2020, as well as imposing severe additional restrictions on bars and restaurants.

        The proffered excuse for these egregious constitutional violations is that they will possibly

slow the spread of the SARS virus and COVID-19.

        However, as Justice Alito has said:

        “We have a duty to defend the Constitution, and even a public health emergency
        does not absolve us of that responsibility.” and, “But a public health emergency
        does not give Governors and other public officials carte blanche to disregard the
        Constitution for as long as the medical problem persist. As more medical and
        scientific evidence becomes available, and as states have time to craft policies in
        light of that evidence, courts should expect policies that more carefully account for
        constitutional rights.”7 (Emphasis added)

        The Record in this case further reveals that the Governor exercised his own First

Amendment Right to march in a protest in Harrisburg that clearly violated his own Orders in regard

to the congregate rules in then “yellow” Dauphin County as well as ignoring “social distancing”

requirements. The Governor exercised his Constitutional rights while trampling those of his fellow

citizens.

        Again, Justice Alito, addressing similar conduct by the Governor of Nevada in the Calvary

Chapel case wrote:

        “Public protests are themselves protected by the First Amendment and any efforts
        to restrict them would be subject to judicial review. But respecting some First
        Amendment rights is not a shield for violating others. The State defends the
        Governor on the ground that the protests expressed a viewpoint on important issues,
        and that is undoubtedly true, but favoring one viewpoint over others is anathema to
        the First Amendment.”8

        As the Calvary Chapel case involved alleged disparate treatment of casinos versus

churches, Justice Gorsuch wrote:

        “The world we inhabit today, with a pandemic upon us, poses unusual challenges.
        But there is no world in which the Constitution permits Nevada to favor Caesars
        Palace over Calvary Chapel.”9

                                                 3
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 16 of 54




       Likewise, there is “no world” in which the Constitution permits 13 million healthy

Pennsylvanians to be locked down in their homes, threatened with arrest, their businesses shuttered

by a “Policy Group” deciding who is “life sustaining” or not, and their counties arbitrarily and

disparately treated by the Governor and the Secretary of Health.

       Justice Douglas wrote in Aptheker v. Secretary of State, 378 U.S. 500, 84 S.Ct. 1659, 12

L.Ed. 2d 992 (1964), that:

       “Freedom of movement, at home and abroad, is important for job and business
       opportunities - for cultural, political and social activities – for all the comingling
       which gregarious man enjoys. Those with the right of free movement use it at times
       for mischievous purposes. But that is true of many liberties we enjoy. We
       nevertheless place our faith in them, and against restraint, knowing that the risk of
       abusing liberties so as to give rise to punishable conduct is part of the price we pay
       for this free society.”10

       No Governor, no Secretary of Health, indeed no government, has the power to incarcerate

its citizens under such circumstances. Likewise, none have the right nor the power to shutter and

close, and even to economically destroy, businesses and commerce under such circumstances.

       As Justice Bradley of the Wisconsin Supreme Court wrote in her concurring opinion:

       “In Wisconsin, as in the rest of America, the Constitution is our King – not the
       governor, not the legislature, not the judiciary, and not a cabinet secretary. We can
       never “allow fundamental freedoms to be sacrificed in the name of real or perceived
       exigency” nor risk subjecting the right of people to “the mercy of wicked rulers or
       the clamor of an excited people.” Fear never overrides the Constitution. Not even
       in times of public emergencies, not even in a pandemic.”11

       Pennsylvania’s “Stay-at-Home” Orders and “Business Closure” Order, and their multiple

and constantly changing continuing sub-parts loom as the vulture over the wounded Constitutional

prey in Pennsylvania.




                                                 4
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 17 of 54




       As in Wisconsin, Pennsylvanians’ Constitutional Rights as set forth in this case, and as

evidenced by the testimony of all the witnesses, should not be subjected to fear, excitement or

excuses of exigency.

       Only this Honorable Court stands between the oppressors and the oppressed.



                                        II. ARGUMENT

                       COUNT II - SUBSTANTIVE DUE PROCESS
                   Plaintiffs, Gifford, Prima Capelli, Schoeffel, Crawford,
                            Hoskins, R.W. McDonald & Sons, Inc.,
                    Starlight Drive-In, Inc., and Skyview Drive-In, LLC.

       The Fourteenth Amendment to the Constitution forbids a state from depriving anyone of

life, liberty, or property without due process of law. Without a deprivation of life, liberty or

property, there can be no due process claim.12

       The substantive component of the Due Process Clause guarantees that “all fundamental

rights comprised within the term “liberty” are protected by the Federal Constitution from invasion

by the States.”13 The Supreme Court has stated,

       For the words “liberty” and “property” in the Due Process Clause of the Fourteenth
       Amendment must be given some meaning. While this Court has not attempted to
       define with exactness the liberty . . . guaranteed [by the Fourteenth Amendment],
       the term has received much consideration and some of the included things have
       been definitely stated. Without doubt, it denotes not merely freedom from bodily
       restraint but also the right of the individual to contract, to engage in any of the
       common occupations of life, to acquire useful knowledge, to marry, establish a
       home and bring up children, to worship God according to the dictates of his own
       conscience, and generally to enjoy those privileges long recognized . . . as essential
       to the orderly pursuit of happiness by free men.” Meyer v. Nebraska, 262 U.S. 390,
       399. In a Constitution for a free people, there can be no doubt that the meaning of
       “liberty” must be broad indeed. See, e. g., Bolling v. Sharpe, 347 U.S. 497, 499-
       500; Stanley v. Illinois, 405 U.S. 645.14

       Plaintiff assert that Defendants’ Business Closure Orders which ordered the closure of

“non-life sustaining” businesses were arbitrary, capricious and interfered with the concept of

                                                 5
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 18 of 54




“ordered liberty” as protected by the Fourteenth Amendment. As justification for Defendants’

Orders, Defendants, via the testimony of Sam Robinson, Executive Deputy of Staff to the

Governor, testified that “… they needed to take steps to curtail economic activity and movement”

and that there was no “playbook” for doing that, so Defendants devised a process “for curtailing

economic activity and movement”. 15

       Defendants formed a policy team of five or six political appointees, none of whom were

experts in infection control16, and authorized them to categorize businesses into two

classifications: “Life Sustaining” businesses and “non-Life Sustaining” businesses.17 The policy

team was comprised of Margaret Snead, Secretary of Policy and Planning; Andrew Barnes,

Executive Deputy Secretary of Policy and Planning; and, Tara Piechowicz, Allison Jones and Erin

Watcher from the Policy and Planning Office.18 None of the policy team members possessed any

medical background, medical training, expertise in public health issues or expertise in infection

control.19

       Despite their complete and utter lack of expertise in the control of infectious diseases, the

policy team members unilaterally determined which businesses were or were not “life sustaining”

based upon:

       “whether they considered, you know, an energy production location or utility or
       supermarket to be life-sustaining as distinguished from others that they did not
       believe. We didn’t, I believe, write down a definition specifically but just translated
       the sort of common understanding of life-sustaining or not into that business list.”20

       These determinations were made without the assistance or formality of written definitions,

criteria, guidelines, rules, or any other commonly utilized practice to safeguard consistency and

fairness in a decision making process (even assuming such process itself is constitutional). To the

contrary, the policy team did not “spend a lot of time around the formality of kind of enshrining a

definition of life sustaining business.”21 The entire process was based solely upon the subjective

                                                 6
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 19 of 54




life experiences and prejudices of the five or six individuals appointed to the policy team. Despite

the critical nature and devastating impact of this classification system, Defendants, via any of their

designated witnesses, were unable to produce any written record or document memorializing the

decision making process. No meeting minutes, agenda, reports, records of attendees, or any other

form of record keeping commonly applicable to public bodies.             Through the testimony of

Defendants’ witnesses, they consistently used terms like       “life-sustaining businesses,” “non-life

sustaining businesses,” “primary business operations,” “critical work,” and “essential work”.22 All

of these terms, based upon the significance placed on them by Defendants’ witnesses, were

fundamental to the actions of Defendant. None of Defendants’ witnesses were able to articulate a

cogent explanation of the definition for any of these terms.

       In their defense, Defendants assert that the policy team utilized the classifications contained

within the North American Industry Classification System (“NAICS”) to determine whether a

business was or was not a life sustaining business.23 The NAICS is a production-oriented or

supply-based statistical tool used by Mexico, Canada and the United States to compare groups of

industries which utilize similar processes to produce goods and services.24 The “NAICS United

States is designed for statistical purposes” to assist in the evaluation of industry “inputs and

outputs, industrial performance, productivity, unit labor costs, …” and, “other statistics and

structural changes occurring” within the United States.25 Nowhere in NAICS’s 961 pages does the

definition of “life sustaining” or “non-life sustaining” businesses appear.

       There is no dispute that the Fourteenth Amendment protects the right “to engage in any of

the common occupations of life.”26 An individual’s right to engage in the pursuit of his or her

“chosen profession free from unreasonable governmental interference” is a fundamental “liberty”

protected by the Fourteenth Amendments.”27 Courts have found that this fundamental liberty is



                                                  7
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 20 of 54




unreasonably burdened if government officials show preferential treatment to favored businesses

while making competition impossible for disfavored businesses; or, if government officials

arbitrarily remove businesses from approved lists of government businesses.28 “[T]he right to work

for a living in the common occupations of the community is of the very essence of the personal

freedom and opportunity that it was the purpose of the [Fourteenth] Amendment to secure.”29

        The Supreme Court has “for half a century now . . . spoken of the cognizable level of

executive abuse of power as that which shocks the conscience.”30 The determination of whether

government action shocks the conscience has been described as a “threshold” question in any

challenge to governmental action.31 In United Artists, the Court recognized that “the measure of

what is conscience-shocking is no calibrated yard stick,”32 and that, “[d]eliberate indifference that

shocks in one environment may not be so patently egregious in another.”33 The Third Circuit Court

of Appeals has consistently acknowledged that executive actions violate substantive due process

only when such actions shock the conscience; however, the meaning and application of this

standard varies depending upon the factual context of the actions.34 “Where fundamental rights or

interests are involved, a state regulation limiting these fundamental rights can be justified only by

a compelling state interest and legislative enactments must be narrowly drawn to express only the

legitimate state interests at stake.”35

        Defendants assert, via the testimony of Sarah Boateng, Executive Deputy Secretary of

Health, that Defendants had a compelling state interest in the reduction of interaction between

individuals as a means of slowing the spread of COVID-19.36 Defendants further assert, via the

testimony of Sam Robinson, Executive Deputy of Staff to the Governor, that in the furtherance of

this compelling state interest, Defendants’ Orders were intended to “curtail economic activities”

and reduce the interaction between individuals37 regardless of whether those businesses and/or



                                                 8
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 21 of 54




individuals were healthy or sick, infected or not, or were in any way responsible for the spread of

COVID-19.38 Defendants’ Orders were not “quarantine” or “isolation” orders which relate to

individuals who have contracted the disease or individuals who may have been exposed to the

disease, but have not yet been diagnosed with the disease.39 Defendants’ Orders, by design and

application, were intended to limit and restrict the rights of individuals whether or not those

individuals had contracted COVID-19, recovered from COVID-19 or had even been exposed to

COVID-19.

       There is no factual dispute that Plaintiffs Gifford, Prima Capelli, Schoeffel, Crawford,

Hoskins, R.W. McDonald & Sons, Inc., Starlight Drive-In, Inc., and Skyview Drive-In, LLC.

(hereinafter “Business Plaintiffs”), had their physical business operations shutdown pursuant to

Defendants’ Order and that restrictions on Business Plaintiffs remain in place today. In addition,

there is no factual dispute that certain aspects of Defendants’ Business Closure and Stay-at-Home

Orders have been suspended; that, as of July 15, 2020, Defendants Ordered additional restrictions

applicable to Business Plaintiffs; that Defendants have threaten to re-impose previously suspended

restrictions; and, that Defendants’ Red/Yellow/Green classification system is still in place.40

Further, there is no factual dispute that businesses arbitrarily designated as life sustaining were

permitted to continue their business operations uninterrupted and without restrictions.41

       Plaintiff Cathy Hoskins, owner of Classy Cuts which is located Greene County testified in

part as follows:

       “None of our owners, employees or regular customers have ever tested positive for
       the coronavirus at any time mentioned herein. My customers, my employees, and I
       were all subjected to “stay-at-home” orders and were threatened by the Governor
       with arrest or loss of licensure for violations. … We were forced to close operations
       on March 19, 2020 and had to remain closed until June 5, 2020. … Despite being
       located in a County with zero deaths and a very low confirmed case count, Greene
       County businesses, such as ours, were forced to remain closed and had been
       grouped together with urban Counties with very high case counts. Overall, this

                                                 9
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 22 of 54




       caused our business to remain closed far longer than necessary, causing the business
       to suffer significant financial losses. Even after Greene County was allowed to enter
       the Green designation in Governor Wolf’s phased reopening plan, our business is
       still severely restricted in how we conduct business.”42

       Plaintiffs Chris and Jody Young, co-owners of Prima Capelli Salon, which is located Butler

County, testified in part as follows:

       “Our typical business operations include cutting and styling hair, including washing
       hair and the sale of hair care products such as gels, sprays, creams, shampoos and
       conditioners. … Our clients travel from surrounding Counties to seek services at
       our salon, including customers from Clarion, Mercer, Armstrong, Lawrence, and
       Beaver Counties. … Governor Wolf’s shutdown orders mandating that non-
       essential businesses immediately cease operations and forcing healthy individuals
       to stay in their homes. None of our owners, employees or regular customers have
       tested positive for the coronavirus at any time mentioned herein. Further, no single
       case of COVID-19 has ever been traced to any activity at our business. This phased
       reopening plan unfairly impacted Butler County by mandating it remain in the Red
       designation, despite Butler County having comparable cases to Counties such as
       Clarion, who were allowed to move into the Yellow and Green designations sooner.
       This caused many of our out-of-county residents to seek our services elsewhere in
       their home counties. Given the uncertain nature of the virus, we may be subjected
       to these same restrictions or prohibitions in the future.”43

       Plaintiffs Charles and Elizabeth Walker, owners of Skyview Drive-in located Greene

County, testified in part as follows:

       “In March of 2020, Governor Wolf entered orders mandating that all non-essential
       businesses cease operation and close physical locations as well as mandating that
       individuals to stay at home. Due to these orders affecting Greene County, the
       theater was not able to open at our usual time of early-April. … Our drive-in theater
       features a full restaurant that serves full meals. … Governor Wolf’s orders coupled
       with our denial of a waiver caused almost all of these perishable items to be lost.
       At the same time, a local Dairy Queen franchise and Fox’s Pizza were allowed to
       remain open for carry-out meals while we were forced to close, even though our
       business offers the same products and meals. … While we were permitted to reopen
       on May 15, 2020, we are still in the Green designation which still carries many
       restrictions and seemingly never ends. … Our right to operate our business as well
       as to travel to and from our business were and continue to be violated. Our
       neighbors in the ice cream and pizza businesses were wrongfully treated differently
       than us.”44




                                                10
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 23 of 54




       Plaintiff Lee McDonald, owner of R.W. McDonald & Sons, which is located in Butler

County testified in part as follows:

       “Yet despite our sale and provision of essential goods and services we were denied
       a waiver and mandated to close. After discovering that businesses like Lowes and
       Home Depot were permitted to remain open despite selling identical products to
       our own, we applied again for a waiver. We never received any official response
       from this waiver request. Following this, complying with the Orders, we ceased all
       sales operations on March 19, 2020. We were forced to lay off 3 of our 13
       employees and had to operate our business with 6-8 employees as the remainder
       decided to collect unemployment benefits, Ultimately the shutdown orders have
       caused us to lose approximately 60% of our staff. … After reopening when Butler
       County was designated Yellow, R.W. McDonald & Sons faced significant
       difficulty in returning to normal operations. We were still heavily restricted in our
       store capacity and many of our customers had already began seeking goods similar
       to ours at larger businesses who were permitted to remain open during the
       pandemic. It is estimated that we have lost approximately $300,000 in revenue from
       being unfairly mandated to remain closed despite meeting the criteria for an
       essential business. … We have also lost a significant amount of our customer base
       to Counties that were allowed to open under fewer restrictions than Butler County
       as well as identical stores that were permitted to remain open under a business
       waiver. As stated above, Lowes, Home Depot, Walmart, J.M. Beatty Furniture, and
       A.K. Nahas were allowed to remain open and continue sales as “essential”
       businesses. This caused many of our customers to begin going to those stores to
       meet their appliance needs during the pandemic. Many of these customers have not
       returned to our location, causing us to continually lose out on their business. The
       color-coded designation that Governor Wolf has used to reopen Counties has also
       had a similar effect on our business. Many of our customers began traveling to other
       counties that were in a less restricted designation than Butler County and began
       seeking goods and services in those counties. Previously we had a large customer
       base from all over Western Pennsylvania, all of whom would travel to our location
       to buy appliances.”45

       Plaintiffs Nancy and Michael Gifford, owners of Double Image Styling Salon, which is

located in Butler County, testified in part as follows:

       “The salon employs 23 individuals in various capacities related to hair styling. The
       salon has been very successful, earning $1.2 million in gross revenue for 2019. …
       However, operations were changed significantly when the Governor entered orders
       declaring an emergency, shutting down non-essential businesses, and mandating
       that healthy individuals stay at home to supposedly slow the transmission of
       COVID-19. … We were forced to close operations on March 19, 2020 and had to
       remain closed until June 5, 2019. … We and our customers were prohibited as a
       result of the “Stay-at-Home” Orders from even traveling to our place of business.

                                                 11
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 24 of 54




       … On April 17, 2020, the Governor issued a plan to reopen Pennsylvania in phases
       by County. … After April 28, 2020, it was our understanding that our salon would
       be able to reopen when Butler County was designated yellow in the phased
       reopening plan. Butler moved into the yellow phase on May 15, 2020, a week later
       than other Counties with similar numbers of confirmed COVID-19 cases, yet we
       were still unable to open despite the fact that we were trained by the state in
       sanitization and inspected by the state inspectors as part of our licensure with the
       Commonwealth. We were forced to remain closed until Butler County was
       designated Green on June 5, 2020, yet Counties geographically close to Butler
       County with similar numbers of confirmed cases could reopen a week earlier on
       May 29, 2020. Some of our clients were able to travel to those Counties to obtain
       services which we could not provide. … Even after being placed in the green
       designation, our salon is still subject to regulations on social distancing,
       disinfecting, capacity limits, and the wearing of personal protective equipment.”46

       In addition to an individual’s right to engage in the pursuit of his or her “chosen profession

free from unreasonable governmental interference,”47 citizens have a fundamental right to

intrastate travel. As articulated in Williams v. Fears,48 “the right of locomotion, the right to remove

from one place to another according to inclination, is an attribute of liberty ... secured by the 14th

amendment.”49 In Michael H.,50 Justice Scalia expressly endorsed the well-settled proposition that

the Due Process Clause substantively protects unenumerated rights “so rooted in the traditions and

conscience of our people as to be ranked as fundamental.” Id., 109 S.Ct. at 2341. (plurality

opinion), Also, see, Lutz v City of York, 899 F.2d 255, 267-68 (3d Cir.1989).

       In Lutz v. City of York, the Third Circuit Court recognized that “a fundamental right of

intrastate travel can be recognized under a view of substantive due process … The right or tradition

we consider may be described as the right to travel locally through public spaces and roadways.

… We conclude that the right to move freely about one’s neighborhood or town, even by

automobile, is indeed implicit in the concept of ordered liberty and deeply rooted in the Nation’s
            51
history.”        Referring to Lutz, the Court in McCool v. City of Philadelphia recognized that the

substantive component of the Due Process Clause encompasses a right to intrastate travel.52




                                                  12
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 25 of 54




         “In addition to its solid historical foundation, the tremendous practical significance of a

right to localized travel also strongly suggests that such a right is secured by substantive due

process. The right to travel locally through public spaces and roadways, perhaps more than any

other right secured by substantive due process, is an everyday right, a right we depend on to carry

out our daily life activities.”53

        In the words of Justice Douglas:

        “Freedom of movement, at home and abroad, is important for job and business
        opportunities—for cultural, political, and social activities—for all the commingling
        which gregarious man enjoys. Those with the right of free movement use it at times
        for mischievous purposes. But that is true of many liberties we enjoy. We
        nevertheless place our faith in them, and against restraint, knowing that the risk of
        abusing liberty so as to give rise to punishable conduct is part of the price we pay
        for this free society.”54

        Defendants acknowledged, via the testimony of Sarah Boateng, Executive Deputy

Secretary of Health, that Defendants’ Stay-at-Home Orders required the citizens of the

Commonwealth to remain at home except for specific limited exceptions established by

Defendants;55 that Defendants’ Orders were official action on behalf of the Commonwealth;56 and,

that Defendants’ Orders contained specific enforcement provisions.57 As indicated above,

Defendants’ Orders, as acknowledged by Sarah Boateng’s testimony, were not intended to

“quarantine” or “isolate” individuals who had contracted COVID-19 or, other individuals who

were suspected of possible COVID-19 infection.58 Defendants’ Orders, by design and application,

were intended to limit and restrict the rights of citizens to travel freely within the Commonwealth

of Pennsylvania without regard for whether or not those citizens had contracted COVID-19,

recovered from COVID-19 or had even been exposed to COVID-19. Healthy, law abiding citizens

had their constitutionally protected rights taken by the threat of government force.




                                                 13
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 26 of 54




        The exercise of a state’s police power to confine individuals is strictly limited.”59 “The

Supreme Court, in the civil commitment cases, has set constitutional standards that must be met

before an individual can be detained. The central requirements set out by the Court are the right to

a particularized assessment of an individual’s danger to self or others and the right to less restrictive

alternatives.”60

        A particularized assessment requires evidence that the individual has exhibited behavior

dangerous to himself or others. “Assuming that [mental illness] can be identified with reasonable

accuracy, there is still no constitutional basis for confining such persons involuntarily if they are

dangerous to no one and can live safely in freedom.”61 In addition, a particularized assessment

must take into consideration the willingness and ability of the individual to comply with

recommended medical treatment in order to satisfy substantive due process requirements

associated with involuntary civil commitment. Finally, a compelling state interest is not enough

to satisfy substantive due process, unless the state utilizes the least restrictive means available to

advance its interest. Compelling state interests cannot be pursued “by means that broadly stifle

fundamental personal liberties when the end can be more narrowly achieved.”62 This civil

commitment doctrine has been applied by courts to evaluate the constitution appropriateness of

mentally ill individuals for decades.63

        Surely, Business Plaintiffs, along with their employees, who have been subjected to civil

commitment within their homes, under the threat of criminal prosecution and confinement, should

be entitled to the same substantive due process rights afford society’s mentally ill citizens.

        There is no question that Defendants’ Orders violated the Fourteenth Amendment’s

Substantive Due Process rights. For these reasons, this Court should enter an Order and declare




                                                   14
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 27 of 54




that Defendants’ Orders are unconstitutional as violative of the Fourteenth Amendment to the

United States Constitution.


                   COUNT IV - VIOLATION OF EQUAL PROTECTION
                                 Butler County, et al.

        With regard to Plaintiffs’ claims under the Fourteenth Amendment to the United States

Constitution, Plaintiffs incorporate by reference their Brief in Support of Complaint in Declaratory

Judgment filed on July 9, 2020, at ECF No. 36.

        The Defendants’ Stay at Home Orders and Business Closure Orders violate the Fourteenth

Amendment to the United States Constitution in several different ways. If this Court determines

that the rational basis scrutiny applies here, the subject Orders cannot withstand scrutiny. Under

the rational basis standard, the Government’s action must be “substantially related” to an actual

and important governmental interest. Here, the Defendants’ actions do not satisfy this standard.

Further, because the Stay at Home Orders significantly impair the right to travel, and that because

criminal sanctions were threatened and imposed, the strict scrutiny standard is applicable in

analyzing the Stay at Home Orders. Under that standard, the subject Orders pass constitutional

muster only if they “are narrowly tailored measures that further compelling governmental

interests.”64

A.      The Defendants’ Reopening Plan

        The Defendants’ reopening plan is not a rational use of Governmental Authority. In

general, the plan was devised to, by definition, treat the Counties, and the residents of the Counties,

differently. Indeed, the entire plan was such that different levels of restrictions were imposed

based upon geographical locale. However, as was demonstrated at the hearing, the difference in

treatment based upon a county line has no rational relation to the actual virus. Indeed, the



                                                  15
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 28 of 54




Defendants introduced no evidence to justify keeping hair salons closed in northern Butler County

in the red and yellow phases while hair salons in adjoining counties were permitted to open under

the green designation.

       Here, the Defendant Secretary of Health (as well as the Governor) chose not to testify, even

by affidavit or declaration. Hence the Defendants produced no medical witness or expert, despite

claiming to have a stable of epidemiologists and physicians on staff.65 Thus, all medical opinion

testimony from any of the three witnesses of Defendants should be excluded.             Therefore,

Defendants have proffered no medical evidence whatsoever in order to justify either the Business

Closure Orders or the Stay at Home Orders. This arbitrary designation by the Defendants is not

narrowly tailored to meet any goals of the Defendants, whether stated or not. Indeed, these Orders

are not rational. For these reasons, the Defendants’ Stay at Home and Business Closure Orders are

in violation of the Fourteenth Amendment to the United States Constitution.

       The Chairperson of the Butler County Board of Commissioners, Leslie Osche, testified in

part as follows:

       “On April 27, 2020 during a virtual meeting with the SWPA Commission, Mr.
       Fitzgerald asked the Commission to collect the data on each County in the region
       based on the measure the state announced, which was 50 new cases per 100,000
       population over a rolling 14-day period. SPC staff did that for all the 9 counties in
       the region and Butler County more than met the measurement to move from the red
       to the yellow zone. … On the afternoon of May 1, 2020, the Governor held a press
       conference in which we learned our County would NOT move to the yellow phase
       on May 8, but other counties surrounding Butler County including Clarion,
       Venango, Mercer and Lawrence Counties would move to yellow. … At the height
       of the pandemic, Butler County only had 257 purported cases of COVID-19, of
       which only 230 were confirmed, representing only 0.14% of Butler County’s
       overall population (in excess of 180,000 people). Clarion, Venango, Mercer,
       Lawrence, and Armstrong Counties are similarly situated to Butler County in terms
       of population, medical infrastructure, confirmed COVID-19 cases, and COV1D-19
       Deaths. Yet, these counties were allowed to enter the Yellow designation while
       Butler County stayed shut down (Red). Clarion County, a neighboring County to
       Butler, had 0.08% of their overall population infected with COVID-19. Despite a
       difference of only 0.06%, Clarion County was permitted to enter the “Green”

                                                16
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 29 of 54




       designation while Butler was not. Mercer and Lawrence Counties only had 0.10%
       of their population infected with COVID-19, yet both counties were permitted to
       enter the “Green” designation while Butler was not. Armstrong County, a
       neighboring County to Butler, had 0.11% of their overall population infected with
       COVID-19. None of these differences are material or significant. Despite a
       difference of only 0.03%, Armstrong County was permitted to enter the “Green”
       designation while Butler was not [moved to green]. … On the morning of Saturday
       May 2, 2020, I discovered an email with a “Risk Assessment Tool” dated May 1,
       2020 that outlined the index factors used to determine how counties move from one
       phase to another. We received this information after they already had determined
       we would remain Red. It was the understanding of the Counties in the Southwestern
       region that the color designations were to be measured only by 50 new cases per
       100,000 people in a 14- day period. However, this tool added four more factors and
       indicated that we would need to have proper “contact tracing” in place to move to
       Green.”66

       The Chairperson of the Greene County Board of Commissioners, Mike Belding, testified

in part as follows:

       “We were given no explanation as to why Greene County has consistently been
       grouped with counties with significantly higher case numbers in the phased
       reopening plan. Greene County had only 30 confirmed cases of COVID-19 yet was
       not allowed to enter the yellow phase until May 15, 2020, In comparison, Clarion
       and Clearfield Counties were allowed to reopen with caution under the yellow
       designation a full week before Greene County despite Clarion and Clearfield
       Counties having more confirmed cases. This trend of disparate treatment of Greene
       County continued when being moved from the yellow designation to green. Greene
       County was not moved into the green designation until June 5, 2020 despite
       Counties with higher case counts being allowed to enter the green designation on
       May 29, 2020. … This unfair treatment of Greene County has severely impacted
       the well-being of residents and business owners within the County, Greene
       County’s proximity to the West Virginia border caused many residents to travel
       outside of the County to obtain crucial services and goods as most businesses in
       Greene County were mandated to cease operation. … The County Government
       itself has been severely impacted by the shutdown orders, as well, Pursuant to
       Governor Wolf’s orders, Greene County had to cease all operations at the County
       office building and transition our entire work force to telecommuting. … It is
       currently estimated that only approximately 50%-60% of the residents in the
       County have access to the reliable internet. … After the shutdown orders, Greene
       County was forced to start holding Commissioner meetings virtually by allowing
       individuals to call in over a conference line and. by streaming the meetings to a
       Facebook page. Many County residents were unable to access or participate in these
       meetings. … All of the above is a result of the shutdown orders issued by Governor
       Wolf’ and the Commonwealth of Pennsylvania, which have unfairly targeted
       Greene County as a County of concern despite being one of the Counties with the

                                              17
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 30 of 54




        lowest overall case count in the Commonwealth, Greene County has to this day
        only confirmed 42 cases of COVID-19, a case count significantly lower than all of
        the Counties that were moved to yellow and green in conjunction with Greene
        County and even lower than some Counties who were moved to yellow and green
        weeks before Greene County.”67

        The Chairperson of the Washington County Board of Commissioners, Diana Irey Vaughn,

testified in part as follows:

        “The Shutdown Orders have also severely impacted our ability as County
        Commissioners to hold our bi-monthly meetings with effective participation from
        Washington County residents. The Shutdown Orders forced our public meetings to
        be held via conference call due to the travel ban and the congregate restrictions and
        required residents to partake via Facebook live streaming as per Senate Bill 841.
        Many of our residents do not have access to a reliable internet connection, making
        the use of virtual platforms ineffective. We have had as many as 100 residents and
        citizens attend the Older American’s proclamation month prior to the Shutdown
        Orders. … The Governor’s Shutdown Orders also had a significant financial impact
        on residents and businesses of Washington County. … Our proximity to West
        Virginia, which has much lighter restrictions on businesses for the COVID-19
        pandemic, caused many of the individuals who sought goods or services in
        Washington County businesses to travel across state lines to West Virginia where
        they were able to move and shop freely. This caused many Washington County
        businesses to lose a significant portion of their customer base that may not ever
        fully return. Outdoor capacity restrictions to Washington Wild Things, minor
        league baseball team, are not comparable to larger indoor department stores. … I
        believe that Washington County’s reported COVED-19 cases and deaths when
        compared to other Pennsylvania Counties should have resulted in different
        treatment than that which the Governor and Secretary of Health imposed upon us.
        This disparate treatment resulted in significant deprivation of the constitutional
        rights of our citizens including the ban on their (our) travel, assembly, worship, and
        free speech. The Commonwealth’s forced closures of small businesses provided
        little or no opportunity for an appeal process to reopen in order to compete with
        large box stores, the lack of transparency is unjustified.”68

        The Chairperson of the Fayette County Board of Commissioners, David Lohr, testified in

part as follows:

        “On March 19, 2020, Governor Wolf issued shutdown orders closing all non-
        essential businesses and requiring even healthy individuals to stay at home. … The
        Governor’s Orders generally affected the reputation and well-being of our County,
        especially in light of disparate treatment of businesses and citizens in neighboring
        West Virginia. … The operations of the County were also severely impacted by the
        Governor’s shutdown orders. The orders mandated that all County buildings close

                                                 18
       Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 31 of 54




       their doors to the public barring a few very limited exceptions. Other than being
       able to apply for a concealed carry permit in the lobby of the building, residents
       and citizens of Fayette County were completely denied access to our public County
       building. … Fayette County has experienced disparate treatment in regard to
       Governor Wolf’s phased reopening plan. The plan, which places counties into a
       color-coded designation, arbitrarily placed Fayette County with other counties who
       had much higher case counts, such as Allegheny County. Fayette County saw a
       maximum number of confirmed cases at 110 and 4 deaths as of July 1, 2020 yet
       were consistently placed in the same color-coded designation as Allegheny County
       which had 2,760 confirmed cases of COVID-19 with 190 deaths. Additionally,
       surrounding Counties and States in proximity to Fayette County were allowed to
       reopen much sooner than Fayette County even though their confirmed cases were
       similar to or higher than Fayette’s confirmed cases. For example, West Virginia
       allowed businesses to begin reopening on May 3, 2020. This was a full week before
       any Counties in Pennsylvania were even allowed to enter the Yellow designation.
       … I have firsthand knowledge of is that a number of residents of Fayette County
       interested in purchasing automobiles traveled to West Virginia where car
       dealerships were allowed to remain open. This has affected our County by
       encouraging residents to travel outside of the County and Commonwealth to
       conduct business, greatly affecting Fayette County businesses and citizens. The
       same is true of other commercial sales and services such as haircuts and dining at
       restaurants or bars. … In sum, Fayette County has experienced a deprivation of
       participation in government by our citizens and a loss of access to vital
       governmental services and offices by the Shutdown Orders. Our citizens have been
       quarantined, healthy or ill. Fayette County residents have been threatened with
       arrest for violations of the travel bans initiated by the Governor and Secretary of
       Health. And our businesses have been severely impacted by disparate treatment of
       our County compared to neighboring West Virginia. Fayette County should never
       have been put in the Red designation to begin with. Any decision to do so was
       arbitrary and capricious and served to violate the constitutional rights of our
       citizens.”69

B.     The Defendants’ Business Closure Order Violates the Fourteenth Amendment to the
       United States Constitution.

       The Defendants’ Business Closure Order was not the product of legislative action. On the

contrary, the Order resulted solely from Executive Action. The categories issued by the Executive

were not based on an objective criterion. Rather, the Executive Orders merely assigned the label

of “Life-Sustaining” or “Non Life-Sustaining” (“LS” or “NLS”) to businesses. The businesses

that received the NLS characterization were required to close, thus leading to unequal treatment.




                                               19
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 32 of 54




The Executive branch did not develop definitions of these terms and provided no additional

guidance.

        The categorizations were not narrowly tailored to the Defendants’ ostensible goal of

controlling the spread of the virus. Rather, the categories let to the absurd result that people/entities

that were involved in the same business activity were treated differently. For example, as was

testified to in this case, one major appliance retailer, R.W. McDonald, was forced to close while

other major appliance dealers such as Lowes, and Home Depot, were permitted to remain open.70

This discrepancy is clearly not narrowly tailored to further the Defendants’ stated interest. Indeed,

it is not even rational. It is, therefore, unconstitutional.

        In addition to the above, the Defendants’ “Waiver” system that allowed affected businesses

to file an “appeal,” does not impact this issue. The waiver system was not even a waiver system.

Rather, it was a system to request a reclassification from non-life sustaining to life sustaining, or

an exemption from the non-life sustaining classification.71

        In addition to the Business Closure Orders requiring certain businesses to close based upon

an arbitrary classification of a business in a certain way, the system treated businesses differently

in the waiver/exemption process by imposing an artificial appeal deadline period. Then, because

there were too many appeals, the entire system was discontinued.72 Moreover, some of the

amendments to the Business Closure List were made after the Executive branch closed down the

entire waiver process.73 Thus, the entire business classification system led to the anomalous result

that individuals in the same line of work were treated differently in that some were required to

close while others were permitted to remain open. Moreover, individuals that that filed appeals

were treated differently, such that some individuals that filed appeals were permitted to pursue

those appeals while others were not when the entire appeals process was discontinued. Moreover,



                                                    20
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 33 of 54




some of the business classifications were changed after the appeal deadline passed and after the

entire appeal system was discontinued.74

       Accordingly, it is clear that citizens of this Commonwealth were treated differently based

upon where they lived, or what occupation they were engaged in, under the Executive’s Business

Closure Orders and Waiver process. Business owners in the same line of business, i.e. major

appliance sales, or restaurants in drive-in theatres were treated differently. What is more, people

were treated differently based upon when an appeal was filed, especially if the business owner

wanted to file an appeal after the entire system was closed down, and/or after some of the business

classifications were changed.75

       In addition to the properties held by Plaintiffs Butler, Green, Fayette and Washington

Counties in their governmental capacity, each of the Plaintiff Counties also owes and holds private

or proprietary properties.76 All of the properties held by Plaintiffs Butler, Green, Fayette and

Washington Counties for their private purposes were and continue to be adversely affected by

Defendants’ Orders.77

       There is no question that Defendants’ Orders violated the Fourteenth Amendment’s Equal

Protection clause. For these reasons, this Court should enter an Order and declare that Defendants’

Orders are unconstitutional as violative of the Fourteenth Amendment to the United States

Constitution.

                    COUNT V - VIOLATION OF FIRST AMENDMENT
                                 Butler County, et al.

       The Supreme Court has identified three categories of government property affecting when

and how public speech may be regulated: (1) traditional public fora (‘streets and parks which have

immemorially been held in trust for the use of the public and, time out of mind, have been used

for purposes of assembly, communicating thoughts between citizens, and discussing public

                                                21
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 34 of 54




questions’); (2) designated public fora (‘public property which the State has opened for use by

the public as a place for expressive activity’); and, (3) nonpublic fora (‘[p]ublic property which is

not by tradition or designation a forum for public communication’).78

       “In places which by long tradition or by government fiat have been devoted to assembly

and debate, the rights of the State to limit expressive activity are sharply circumscribed.”79 “In

such traditional public fora the state may not prohibit all communicative activity.”80 “Indeed,

“[s]treets, sidewalks, parks, and other similar public places are so historically associated with the

exercise of First Amendment rights that access to them for the purpose of exercising

such rights cannot constitutionally be denied broadly and absolutely.”81

       “In a traditional public forum or designated public forum, the government may only

restrict speech after satisfying the requirements of either strict or intermediate scrutiny to show

that the restriction is narrowly crafted to achieve a government interest.”82

       The Supreme Court has held that there are two kinds of freedom of association that are

constitutionally protected: intimate association and expressive association.83 In one line of

decisions, the Court has concluded that choices to enter into and maintain certain intimate human

relationships must be secured against undue intrusion by the State because of the role of such

relationships in safeguarding the individual freedom that is central to our constitutional scheme.

In this respect, freedom of association receives protection as a fundamental element of personal

liberty. In another set of decisions, the Court has recognized a right to association for the purpose

of engaging in those activities protected by the First Amendment - speech, assembly, petition for

the redress of grievances, and the exercise of religion. The Constitution guarantees freedom of

association of this kind as an indispensable means of preserving other individual liberties.84




                                                 22
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 35 of 54




       Further, as set forth earlier, the Free Exercise Clause of the First Amendment, which has

been applied to the States through the Fourteenth Amendment provides that “Congress shall make

no law respecting an establishment of religion or prohibiting the free exercise thereof....”85 “At a

minimum, the protections of the Free Exercise Clause pertain if the law at issue discriminates

against some or all religious beliefs or regulates or prohibits conduct because it is undertaken for

religious reasons.”86 “Official action that targets religious conduct for distinctive treatment cannot

be shielded by mere compliance with the requirement of facial neutrality. The Free Exercise Clause

protects against governmental hostility, which is masked, as well as overt. ‘The Court must survey

meticulously the circumstances of governmental categories to eliminate, as it were, religious

gerrymanders.’“87

       “Nor does it make a difference that faith-based bigotry did not motivate the orders. The

constitutional benchmark is ‘government neutrality,’ not ‘governmental avoidance of bigotry.’“88

“A law is not neutral and generally applicable unless there is ‘neutrality between religion and non-

religion.’“89 “And a law can reveal a lack of neutrality by protecting secular activities more than

comparable religious ones.”90

       Plaintiff Timothy R. Bonner, who is a resident of Mercer County, a member of the

Pennsylvania House of Representative for District 8 and a candidate, for election, testified in part

as follows:

       “These shutdown orders severely impacted my ability to effectively campaign and
       thus to exercise our rights of assembly, association and freedom of speech related
       to the campaign. … It is critical for political candidates to be able to personally
       interact with their voter base. It allows for a more effective communication of
       political ideals and allows voters to voice their policy concerns to the candidates
       before the election. Yet this necessary interaction was prohibited by the shutdown
       orders set forth by Governor Wolf. … All of our door to door operations had to be
       stopped as we were prevented from both soliciting volunteers and campaigning
       door to door. We were also prevented from holding fundraisers and attending
       dinners. … The campaign has also been unfairly impacted by the shutdown orders

                                                 23
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 36 of 54




       as my District is comprised of two (2) adjacent counties that were placed under
       different designations during the phased reopening plan. … I also believe that
       Butler and Mercer Counties were treated disparately and without regard to the
       physical proximity of population centers within these counties. I believe that the
       Orders of the Governor and Secretary of Health in these regards violated my
       constitutional rights and those same rights of my constituents.”91

       Plaintiff Marci Mustello, who is a resident of Butler County, a member of the Pennsylvania

House of Representative for District 11 and a candidate for re-election, testified in part as follows:

       “Typical campaign activities include fundraisers, dinners, meet and greets,
       attending public events, and distributing political flyers and pamphlets door-to-
       door. In these shutdown orders severely impacted my ability to effectively reach
       voters. Their orders violated my right to travel, as well as my rights of free speech
       and association. … I was prevented from being able to travel inside my own
       jurisdiction to meet with the public, leaving little to no face-to-face interaction with
       the voters. This restriction significantly diminished my campaign efforts as many
       volunteers were unable to legally leave their homes. In the past, my successful
       campaigns had a large emphasis on traveling door-to-door to meet with
       constituents. I firmly believe that it is critical for political candidates to be able to
       personally interact with their voter base. It allows for a more effective
       communication of political ideals and allows individuals to voice their policy
       concerns to the candidates before the election. … Many of the residents of this
       district live in rural areas without broadband service which makes online
       communication difficult. My district includes areas such as Karns City, Petrolia,
       and Fairview, all of which have inadequate internet infrastructure.”92

       In addition to her Affidavit, Plaintiff Mustello testified that the congregate restrictions of

Defendants’ Orders continue to impact her fundraising ability. A few days after her testimony,

Plaintiff Mustello had scheduled a fundraiser that was adversely impacted by Defendants’ July 15,

2020, Orders.93

       Plaintiff Daryl Metcalfe, who is a resident of Butler County, a member of the Pennsylvania

House of Representative for District 12th and a candidate for re-election, testified in part as

follows:

       “Campaign activities normally include meeting with campaign volunteers and
       voters at various locations throughout my district, including their homes. Campaign
       plans may also include fundraiser events, breakfast meetings, coffee meetings,
       going door to door to speak with voters and disseminating campaign literature. …

                                                  24
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 37 of 54




       The most significant and egregious impacts on political campaigns from these
       shutdown and stay-at-home orders are the restrictions placed on in person
       interactions with campaign volunteers and voters. Throughout my more than 22
       years of campaigning, grassroots activity has been the foundation of my successful
       campaigns. I believe that grassroots, door to door and one on one in person
       meetings are necessary for voters to be able to have access to the candidates who
       are attempting to serve in our constitutional republican form of government. Not
       only was the candidates’ opportunity to campaign in person obstructed by these
       orders, but the right of voters to have an opportunity to speak with, be heard from
       and discuss issues with the candidates was stopped. My grassroots campaign
       activity of meeting in person, one on one with volunteers and voters was obstructed
       by Governor Wolf’s and Secretary Levine’s orders to stay at home. These orders
       were directed at citizens who were perfectly healthy and who had no exposure to
       COVID-19. These orders and regulatory schemes were not the result of any law
       passed by the legislature and were not vetted through the regulatory processes
       which would have exposed them as unconstitutional and a violation of the people’s
       rights. … My rights as an American citizen running for political office have been
       violated. I have never in my life felt so much empathy for fellow citizens who have
       suffered due to the orders of Wolf and Levine that prohibited them from leaving
       home to earn a daily wage so that they could exchange it in the marketplace for
       food to feed themselves and their families. Our basic rights as Americans, God
       given rights affirmed in our Constitution, have been violated by Governor Wolf and
       Secretary Levine. I appeal to the court to correct this grave injustice.”94

       Plaintiff Mike Kelly, who is a resident of Butler County, a member of the United States

House of Representative 16th District and a candidate for re-election, testified in part as follows:

       “The most egregious impact that these Shutdown Orders had on my campaign
       stemmed from the prohibition of intra-state travel throughout the Commonwealth
       of Pennsylvania. I was prevented from being able to travel inside my own district
       to meet my constituents (and they were likewise so prohibited), leaving little to no
       face to face interaction with the voting public. This restriction significantly
       diminished my campaign staff as many volunteers were unable to legally travel to
       or significantly diminished my campaign staff as many volunteers were unable to
       legally travel to or from our campaign offices or to meet with voters. In the past,
       my successful campaigns had a large emphasis on traveling door to door to meet
       with constituents. It is my belief that it is critical for political candidates to be able
       to personally interact with their voter base. This allows for more effective
       communication of political positions and allows voters to voice their policy
       concerns to the candidates before the election. Yet this necessary interaction was
       eliminated by the Shutdown Orders set forth by Governor Wolf and Secretary
       Levine. … The 16th Congressional District of Pennsylvania is geographically
       located across multiple Counties in western Pennsylvania, these counties include
       Butler, Lawrence, Mercer, Crawford, and Erie Counties. Governor Wolf’s phased
       reopening plan significantly impacted my campaign efforts as the reopening plan

                                                  25
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 38 of 54




        allowed counties to be reopened at different times based on a color coded
        designation based on confirmed cases within the County. The arbitrary designations
        had caused Butler and Erie County to reopen at later times than Lawrence, Mercer,
        and Crawford Counties within my District. This had the effect of allowing travel in
        certain portions of my district and forbidding travel in others. … All of our door-
        to-door operations had to be stopped as we were prevented from both using
        volunteers to go door-to-door and from actually traveling door-to-door.”95

        Plaintiff Kelly went on the further testify as follows:

        “We were also forced to cancel multiple fundraisers and dinners. In the past, these
        fundraisers have financed a significant portion of my campaigns, yet for this
        election we had to entirely forego holding them. My campaign was also forced to
        cancel a political rally for me to speak to constituents due to both travel prohibitions
        and congregate rules. Likewise, businesses where we have traditionally held such
        events were closed as well. … Specifically, Governor Wolf s shutdown orders
        required us to cancel our annual St. Patrick’s Day event due to travel bans and
        congregate restrictions. At the same time political protests, including those attended
        by the Governor have far exceeded the number of constituents we have experienced
        at our campaign rallies and political events. The Governor’s and Health Secretary’s
        Orders were ignored by both Governor (see Exhibit “ “ attached) and the
        participants with no threats of enforcement, while we and other citizens were
        threatened with arrests and fines for violations thereof. Previously this event was
        an invaluable opportunity to meet and talk with my constituents and provided the
        public much needed access to political candidates.”96

        The Record in this case further reveals that the Governor exercised his own First

Amendment Right to march in a protest in Harrisburg that clearly violated his own Orders in regard

to the congregate rules in then “yellow” Dauphin County as well as ignoring “social distancing”

requirements. The Governor exercised his Constitutional rights while trampling those of his fellow

citizens.

        As acknowledged by Defendant Wolf at a June 24, 2020 Press Conference, when asked the

question:

               “What attitudes should people have in regard to COVID-19? I went
               to Saturday Nights in the City in Harrisburg, and I saw crowds of
               people gathering together, some people had on masks, some people
               didn’t, and it seemed like in March, there was a heightened sense of
               the contagiousness of this disease, and people had on masks, they
               were going into Walmart wiping down carts, had hand sanitizer, and

                                                  26
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 39 of 54




               it seems like that has fallen off with the reopening of the
               Commonwealth. What attitudes should people have right now in
               relation to coronavirus?”

Defendant Wolf responded as follows:

       “Well, it’s the same thing, Dr. Levine and I were just saying, it’s not a political
       thing, and in March, the coronavirus was an infectious disease that was very
       contagious, we’re now in June. it’s still a very contagious, infectious disease. And
       so I think you’re right that some people—the weather’s nicer, you can be outside
       more, that’s one of the things social distancing does mitigate, the likelihood of the
       disease, but this is one thing that I don’t think I want to play roulette with. I’d just
       as soon say let me do what I need to do to stay safe. If I’m going to take a risk—I
       mean I went out and took part in a protest demonstration in Harrisburg. I took a
       risk! But I knew I was taking a risk, it wasn’t like I’m ignoring the fact that I’m
       taking that risk. I’m increasing the possibility that I’m going to get this disease.
       I knew that. I took that risk. You’re going to do that in life. You’re going to go
       through an intersection for some reason or another, and likely you’ll make it
       through, but you might not. And why would you take that added risk for no reason
       at all, just because you don’t believe it? I think we need to redouble our efforts if
       we’re going to succeed, to continue to succeed as Pennsylvanians, it’s not going to
       be because Dr. Levine and I have great policy, it’s going to be because every one
       of the 13 million Pennsylvanians—Republicans, Democrats, men, woman,
       everybody—sits down and decides in their lives that they’re going to do what they
       need to do to reduce the risk of getting this disease. So I think you’re right, there
       seems to be a little bit of a relaxation here, I think we’ve somehow nationally made
       this a political issue and I’m not sure why that is. The reality is that virus is still out
       to get us, that has not changed, and we need to do everything we can to reduce the
       risk that that virus is in fact going to get us.” (Emphasis added.)97

       There is no question that Defendants’ Orders violated Plaintiffs’ First Amendment rights.

For these reasons, this Court should enter an Order and declare that Defendants’ Orders are

unconstitutional as violative of the First Amendment to the United States Constitution.



                                 III. ACTUAL CONTROVERSY

       In its May 28, 2020 Memorandum Opinion and Order98 (ECF Doc 15), this Court held that

merely moving from one phase in the Governor’s reopening plan will not automatically render

moot the Plaintiffs’ claims relating to business shutdown or reopening requirements, nor will it

moot their First Amendment claims. The Court properly took into account that the Defendants had
                                                   27
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 40 of 54




conceded in oral argument that restrictions will remain even after the Plaintiff Counties move into

the “green” phase of the Governor’s classifications. Moreover, the Plaintiff Counties submit that

it is entirely possible that the Defendants will return to more restrictive phases even for the counties

that have reached the least restrictive “green” phase.

        To satisfy the “actual controversy” requirement in a declaratory judgment action, the

dispute must be definite and concrete and touching the legal relations of parties having adverse

legal interests. The dispute must be real and substantial and admit of specific relief through a

decree of a conclusive character, as distinguished from an opinion advising what the law would be

upon a hypothetical state of facts.99

        As recently stated by the Third Circuit, when a plaintiff seeks declaratory relief, a defendant

arguing mootness must show, as the Defendants here cannot, that there is no reasonable likelihood

that a declaratory judgment would affect the parties’ future conduct. Voluntary cessation will moot

a case only if it is absolutely clear that the allegedly wrongful behavior could not reasonably be

expected to recur.100 A case becomes “moot” only when it is impossible for a court to grant any

effectual relief whatsoever to the prevailing party.101

        In an action alleging that the Pennsylvania Governor’s emergency orders to mitigate the

COVID-19 pandemic impeded the plaintiff’s ability to presently acquire the 1,000 signatures due

by August 3, 2020, the court concluded the action had not been rendered moot:

        The “live” dispute alleged in Mr. Acosta’s case is not moot under the test’s first
        prong. Under the first prong, a case is moot when “the alleged violation has ceased,
        and there is no reasonable expectation that it will recur.”102

        The “alleged violation” alleged today is the Governor’s enforcement of the

Commonwealth’s signature requirement in light of the executive emergency orders to mitigate the

COVID-19 pandemic. But even though the executive emergency orders were scheduled to end on



                                                  28
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 41 of 54




Saturday, June 5, they were in fact extended and there is still a “reasonable expectation” the

Governor will further extend the executive emergency orders or issue similar restrictive measures.

For example, the Governor may further extend the executive emergency orders because infection

rates may increase with now-relaxed social distancing guidelines despite there being no vaccine to

COVID-19. If the Governor were to exercise such executive authority to address the COVID-19

pandemic again, Mr. Acosta would be subjected to its requirements once more. The “alleged

violation” would recur.

       The “live” dispute alleged in Mr. Acosta’s case is not moot because it fails the test’s second

prong as well. A case is moot when “interim relief or events have completely and irrevocably

eradicated the effects” of the actual controversy of the alleged violation.”103 From the time Mr.

Acosta filed his amended complaint, there has been no interim event to “completely and

irrevocably” eliminate the effects of the “alleged violation.” We are not aware of a vaccine to

contain COVID-19. In the interim, no state law modifies the timeline or the ballot access

framework of the upcoming November 2020 election. The Governor and Secretary continue to

enforce the state’s signature requirement candidates must satisfy to secure a place on the ballot.

The “live” dispute alleged in Mr. Acosta’s case is not moot. By failing both prongs of the test

articulated by our Court of Appeals, Mr. Acosta alleges a “live” dispute, so his case is not moot.104

       In a § 1983 action by churches challenging the Governor of Illinois’ executive order

limiting the size of public assemblies, including religious services, issuance of a second executive

order that permitted the resumption of all religious services did not render the action moot because,

as could well occur here, the governor could elect to restore the restrictions should conditions

caused by the COVID-19 pandemic deteriorate.105




                                                 29
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 42 of 54




        Likewise, the Governor of Maryland’s amendment to an executive order, which order

made in response to the COVID-19 pandemic prohibited all religious services involving gatherings

of more than 10 people, to allow in-person indoor religious services at half-capacity did not moot

the claims by individuals, businesses, and religious leaders that the executive order violated their

right to free exercise of religion under the First Amendment. The amendment was due to the

downward trend in COVID-19 hospitalizations, and the governor could amend the executive order

to again include religious gatherings in the ban on gatherings of 10 or more people.106 As Mr.

Robinson testified “anything is possible” and “it is possible that some of these pieces could be

reinstated.”107


                          IV. PLAINTIFF COUNTIES’ STANDING

        Count IV (equal protection) and Count V (First Amendment) of the Complaint (Doc. 1)

have been brought by all of the Plaintiffs, including the four Plaintiff Counties.

        In paragraphs 63 and 64 of the Complaint, it is alleged that the four Counties have standing

because they have actual and ongoing injuries and losses caused by the Governor’s Orders,

including interference with the holding of public meetings that can be attended by all residents of

the Counties, negative impacts on tax revenue, negative impacts on reputation, negative impacts

on the citizens of the respective Counties, and loss of access to lawyers and law offices in those

Counties.

        The equal protection claim in Count IV is based on the arbitrary and irrational classification

of businesses as “life-sustaining” or “non-life-sustaining,” the easing of restrictions in some

counties but not in others, and the decision not to ease stay-at-home restrictions on all counties.

(Compl. ¶¶ 102-111.)




                                                 30
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 43 of 54




       The First Amendment claim in Count V is based on the impact of the Defendants’ Business

Shutdown Order limiting public gatherings to 10 people, and in the next phase 25 people and, as

it concerns the Plaintiff Counties in particular, the impact of this order on their ability to hold

public meetings that can be attended by members of the public. (Compl. ¶¶ 112-121.)

       There is persuasive case law from Pennsylvania and the Third Circuit that supports the

Plaintiff Counties’ standing in their own right to litigate the constitutionality of actions taken by

state officials. In an action by a city against the federal Bureau of the Census for declaratory and

injunctive relief, for the purpose of standing, the city’s loss of revenue-sharing aid was sufficient

to establish standing.108 The court stated:

       “The Court does hold, however, that the City’s allegation of a loss of revenue-
       sharing aid is sufficient to support the holding that the City has standing to
       challenge both the failure of the Bureau to properly implement the Local Review
       Program and the Bureau’s failure to include an adjustment factor.”109

       Similarly, in City of Philadelphia v. SEC, the city and its director of finance, alleging that

a “preliminary” investigation by the federal SEC into the offer, sale, and resale of the city’s

securities was undermining investor confidence and causing an increase in interest rates that the

city was obliged to pay, had standing to maintain their action for declaratory and injunctive relief

challenging the constitutionality of the investigation.110

       In another analogous case, four counties had a direct and substantial interest in the

determination of district attorneys’ salaries such that they could bring action under the Declaratory

Judgments Act to determine the proper formula for such salaries. The district attorneys were slated

for pay raises, their salaries were calculated based on the compensation of common pleas judges,

the Commonwealth was required to fund a portion of the district attorneys’ salaries, the attorney

general was unsure as to how much funding to request for reimbursement, and the amount of the

reimbursement ultimately affected each county’s budget.111

                                                 31
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 44 of 54




       A public school district, suing Pennsylvania’s Secretary of Education and other defendants,

successfully argued that a classification scheme in an amendment to the Education Empowerment

Act, which allowed the mayor of a coterminous city rather than the Secretary of Education to

appoint a board of control to oversee a school district due to “extraordinarily low” student test

scores, violated the Equal Protection Clause. The classification scheme demonstrated no rational

basis as to why a second-class school district of a coterminous third-class city with a population

of more than 45,000 and a mayor/council form of government should be treated differently than

any other district with “extraordinarily low” student test scores.112

       The standing of local governments that sued state officials in Robinson Township v.

Commonwealth,113 challenging the constitutionality of a legislative act that set out a statutory

framework for regulation of oil and gas fracking operations, was not challenged by the defendants,

but the case provides a recent example of a local government’s standing to challenge actions of

the state on constitutional grounds. As long as the requirement of Article III injury-in-fact is

satisfied, persons to whom Congress has granted a right of action, either expressly or by clear

implication, also may have standing to seek relief on the basis of the legal rights and interests of

others, and, indeed, may invoke the general public interest in support of their claim.114

       Despite the ability of the Plaintiff Counties to assert their claims under Article III,

Defendants make much of the separate headings used by Plaintiff in each count of their complaint

referencing Section 1983. Those headings, in-and-of themselves, are not dispositive of the relief

Plaintiffs are seeking. To the contrary, Fed. R. Civ. P. 8, “imposes minimal burdens on the plaintiff

at the pleading stage.”115 “[A] complaint need only contain ‘a short and plain statement of each

claim showing that the pleader is entitled to relief.’” Id. “Fundamentally, Rule 8 requires that a




                                                 32
         Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 45 of 54




complaint provide fair notice of ‘what the…claim is and the ground upon which it rests.’” Id.

Further under Section (e) of Rule 8, “[p]leadings must be construed to do justice.” Id.

         Here, the Plaintiff Counties are not asserting their claims specifically under Section 1983,

nor would they need to. Indeed, it is well-settled that, “Section 1983 does not, by its own terms,

create substantive rights; it provides only remedies for deprivations of rights established elsewhere

in the Constitution or federal laws.”116 Rather, it is clear under the pleading standards found in

Rule 8 that the substance of the Plaintiff Counties’ requested relief is also in the form of a

Declaratory Judgment. See ECF Doc. No. 1. p. 1 (where the Complaint clearly references that

plaintiffs’ are seeking declaratory judgment).

         More importantly, other federal district courts have clearly recognized that county

plaintiffs have standing under Article III. For example, the U.S. District Court in the Western

District of Texas recently dealt with a situation that is analogous to the instant case. In El Paso

County v. Trump, 408 F. Supp. 3d 840, 848 (W.D. Tex. 2019) the district court held that El Paso

County had Article III standing to sue President Trump related to the President’s Proclamation

aimed at building a border wall along the southern border between El Paso County and Mexico.

The district court opined that, “because El Paso County is the object of the Proclamation, it has

[Article III] standing to bring this challenge.” Id. This is directly on point to the issues before this

Court.

         Here, the Plaintiff Counties are clearly the objects of Governor Wolf’s proclamations and

orders related to the pandemic. The Plaintiff Counties have also suffered harm to their reputations

(See e.g. Testimony of D. Lohr p. 89 lines 14-20). The Plaintiff Counties have also suffered

economic harm (See e.g. Testimony of D. Lohr p. 100 lines 20-24). Based upon the testimony in

this matter, the Plaintiff Counties have all clearly demonstrated the necessary causation and



                                                  33
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 46 of 54




redressability necessary to assert standing under Article III. Accordingly, for the same reasons as

stated in El Paso County v. Trump, the Plaintiff Counties in this case have Article III standing to

bring their declaratory claims against these Defendants regardless of whether Section 1983

headings were used because the overall Rule 8 pleading requirements have been satisfied. See also

Amato v. Wilentz, 952 F.2d 742, 747 (3d Cir. 1991) (where the Third Circuit held that Essex County

had Article III standing to bring its claims because the County alleged “actual and threatened injury

(loss of revenue) that is fairly traceable to the defendant’s action and that could be redressed by a

favorable decision on the merits.”).

       Generally, constitutional rights are personal and may not be asserted vicariously, but First

Amendment rights may be asserted by litigants who are not claiming that their own rights of free

expression are violated.117 Here, the Plaintiff Counties have standing both in their own right and

in that of the resident citizens within their boundaries to challenge the actions of the Defendants

on both First Amendment and equal protection grounds. By analogy, the reasoning of the court in

American Colleges of Obstetricians & Gynecologists v. U.S. Food & Drug Administration,118

decided very recently, is instructive. Plaintiffs have asserted a separate claim in which they contend

that the disparity in the treatment of mifepristone, as compared to other drugs for which in-person

requirements have been waived for the duration of the pandemic, violates the equal protection

rights of the physicians and patients who prescribe and take mifepristone. The Court’s third-party

standing analysis as to the due process claim is equally applicable here.

       Plaintiffs also argue that their physician members have direct standing because their own

constitutional rights are at stake. This theory of standing does not depend on the third-party

standing doctrine because the physicians assert that as prescribing physicians they are subjected to

differential treatment as compared to other physicians who prescribe other drugs subject to more



                                                 34
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 47 of 54




favorable rules during the COVID-19 pandemic.119 Because physicians prescribing mifepristone

have an equal protection right to be free from unequal treatment as compared to other doctors, the

imminent injury to physicians such as Dr. Paladine is sufficient alone to establish standing to assert

this claim. Id. In turn, Plaintiffs such as NYSAFP, of which Dr. Paladine is a member, have

associational standing to assert this claim on behalf of their physician members.120

       In addition, Plaintiffs Butler County, Fayette County and Greene County and Washington

County assert that under Pennsylvania’s Constitution, they have standing to challenge the

Governor and Secretary of Health based upon numerous Pennsylvania decisions addressing

standing of Commonwealth subdivisions and as well under Article I, Section 25 and 26 of the

Pennsylvania Constitution which provide as follows:

       “§ 25. Reservation of power in people.

       To guard against transgressions of the high powers which we have delegated, we
       declare that everything in this article is excepted out of the general powers of
       government and shall forever remain inviolate.”

       “§ 26. No discrimination by Commonwealth and its political subdivisions.

       Neither the Commonwealth nor any political subdivision thereof shall deny to any
       person the enjoyment of any civil right, nor discriminate against any person in the
       exercise of any civil right.”

       Pennsylvania’s Constitution clearly vests responsibility as well as duties in Municipal

Subdivisions (“Counties” in this Complaint) to protect and insure “Civil Rights” such as those

which are the subject of this action.

       Commissioners Osche, Irey Vaughan, Belding and Lohr all testified with respect to the

Constitutional violations affecting their counties as well as the citizens of their counties.121 The

Commissioners also testified that each County owned specific properties such as parks, pools and

fairgrounds, that were adversely affected by the shutdown and closure Orders.122



                                                 35
        Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 48 of 54




                                          CONCLUSION

        For all of the reasons set forth herein, the Plaintiffs respectfully request this Honorable

Court to declare that the aforesaid Orders violated the constitutional rights asserted in the

Complaint and in this Brief.

        Perhaps, the following quote reflects the need for judicial intervention (keeping in mind

that the term “quarantine” was gravely misapplied in the Commonwealth of Pennsylvania as

applied to this case):

                “In this historical moment, the need for the refinement of the
                constitutional law of quarantine could not be greater. Not only do
                we face significant and perhaps growing threats from emerging
                infectious diseases, we are also living in an era marked by high
                levels of political polarization, deep distrust of government and even
                science, and intensifying racial and ethnic scapegoating. In this
                epidemiological and political environment, the risks of misusing
                quarantine--particularly by targeting minorities--seem especially
                high. So too is the danger that if and when quarantine is needed to
                fight an outbreak for which it is well-suited, many members of the
                public will disbelieve government officials and fail to comply.
                Under such circumstances, clarity as to what the Constitution
                demands, and the knowledge that the courts will assure fealty to
                those demands, may offer the best or only hope we have that
                quarantine is neither misused nor rendered ineffective.”
                Quarantining the Law of Quarantine: Why Quarantine Law does
                not reflect Contemporary Law, by the Wake Forest Journal of Law
                & Policy: Wendy E. Parment Copyright © 2018.


                                               Respectfully submitted,

                                               DILLON McCANDLESS KING
                                               COULTER & GRAHAM, LLP

                                               By:    /s/Thomas W. King, III, Esquire
                                                      /s/Thomas E. Breth, Esquire
                                                      /s/Ronald T. Elliott, Esquire
                                                      /s/Jordan P. Shuber, Esquire
                                                      Attorneys for Plaintiffs




                                                 36
            Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 49 of 54




1
    Breth at 7/22/2020 TR, p. 4
2
    Breth at 7/22/2020 TR, pp. 7-8
3
    Breth at 7/22/2020 TR, pp. 4-9
4
    Judge Stickman at July 22, 2020 TR, p. 11.
5
 Wisconsin Legislature vs. Palm, 391 Wis.2d 497, 555, 492 N.W.2d 900, 2020 WI 42, quoting, Thomas Jefferson,
Notes on the State of Virginia by William Peden, University of North Carolina Press for the Institute of Early
American History and Culture (1954).
6
Memorandum Opinion and Order of Court, May 28, 2020. ECF No. 15.
7
Calvary Chapel Dayton Valley v. Steve Sisolak, Governor of Nevada, al., 591 U.S. __ (2020)
8
    Id.
9
    Id.
10
     Aptheker v. Secretary of State, 378 U.S. 500, 519-20, 84 S.Ct. 1659, 12 L.Ed. 2d 992 (1964)
11
     Wisconsin Legislature at 22.
12
  Board of Regents v. Roth, 408 U.S. 564, 570-71, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972); Gomez v. Toledo, 446 U.S.
635, 640, 100 S.Ct. 1920, 64 L.Ed.2d 572 (1980); Finley v. Giacobbe, 79 F.3d 1285, 1296 (2d Cir.1996); Federico v.
Board of Educ., 955 F.Supp. 194, 198-99 (S.D.N.Y.1997).
13
 Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 847 (1992); quoting, Whitney v.
California, 274 U.S. 357, 373 (1927).
14
     Board of Regents v. Roth, 408 U.S. 564, 572 (1972).
15
     Robinson at 7/22/2020 TR, p. 19
16
     Robinson at 7/22/2020 TR, p. 25
17
     Robinson at 7/22/2020 TR, p. 84
18
     Robinson at 7/22/2020 TR, pp. 23-24
19
     Robinson at 7/22/2020 TR, pp. 24-25
20
     Robinson at 7/22/2020 TR, pp. 95-99
21
     Robinson at 7/22/2020 TR, pp. 98-99
22
     Robinson at 7/22/2020 TR, supra; and, Weaver at 7/22/20 TR, pp. 216-217, 235-236
23
     Robinson at 7/22/2020 TR, pp. 101
24
     NAICS, 2007, p. 15, ECF No. 48-1



                                                            1
            Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 50 of 54




25
     NAICS, 2007, pp. 14-15, ECF No. 48-1
26
  McCool v. City of Philadelphia, 497 F.Supp.2d 307, 328 (E.D.Pa. 2007); citing, Meyer v. Nebraska, 262 U.S. 390
(1923); and, Board of Regents of State College v. Roth, 408 U.S. 564, 572 (1972).
27
     McCool at 326; citing, Piecknick v. Commonwealth, 36 F.3d 1250, 1259 (3d Cir.1994).
28
  McCool at 326; citing, Cowan v. Corley, 814 F.2d 223, 225 (5th Cir.1987); Nall v. Pitre, No. 88–965 (M.D. La.
June 9, 1989).
29
     McCool at 328; citing, Truax v. Raich, 239 U.S. 33, 41, 36 S.Ct. 7, 60 L.Ed. 131 (1915).
30
     Id.
31
     Id. at 847 n.8.
32
     United Artist at 399, citing, Lewis at 847.
33
     United Artists at 399, citing Lewis at 850.
34
  United Artist at 400, referencing, Leamer v. Fauver, 288 F.3d 532, 546 (3d Cir.2002); Boyanowski v. Capital
Area Intermediate Unit, 215 F.3d 396, 400 (3d Cir.2000); Nicini v. Morra, 212 F.3d 798, 809 (3d Cir.2000) (en
banc); Miller v. City of Philadelphia, 174 F.3d 368, 375 (3d Cir.1999).
35
  Alexander v. Whitman, 114 F.3d 1392, 1403, (3d Cir.1997), citing, Board of Regents v. Roth, 408 U.S. 564, 572, 92
S.Ct. 2701, 2707, 33 L.Ed.2d 548 (1972), quoting, Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625, 626–27, 67
L.Ed. 1042 (1923); and, citing, Roe v Wade, 410 U.S. 113, 154, 93 S.Ct. 705, 727, (1973).
36
     Boateng, 7/22/20 TR, pp. 208-210
37
     Robinson at 7/22/2020 TR, p. 19
38
     Robinson at 7/22/2020 TR, p. 122
39
     Boateng, 7/22/20 TR, pp. 208-210
40
     Robinson at 7/22/2020 TR, pp. 70-76
41
     Robinson at 7/22/2020 TR, pp. 80
42
     Plaintiff Cathy Hoskins Affidavit. ECF No. 33.
43
     Plaintiffs Chris and Jody Young Affidavit. ECF No. 32.
44
     Plaintiffs Charles and Elizabeth Walker Affidavit. ECF No. 28.
45
     Plaintiff Lee McDonald Affidavit. ECF No. 30.
46
     Plaintiffs Nancy and Michael Gifford Affidavit. ECF No. 31.
47
     McCool at 326; citing, Piecknick v. Commonwealth, 36 F.3d 1250, 1259 (3d Cir.1994)
48
     Williams v. Fears, 179 U.S. 270, 21 S.Ct. 128, 45 L.Ed. 186 (1900)
49
 Lutz v City of York, 899 F.2d 255, 266, (3d Cir.1989) quoting, Williams v. Fears, 179 U.S. 270, 21 S.Ct. 128, 45
L.Ed. 186 (1900) at 274.
                                                              2
            Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 51 of 54




50
     Michael H. v. Gerald D., 491 U.S. 110, 109 S.Ct. 2333, 105 L.Ed.2d 91 (1989)
51
     Lutz v City of York, 899 F.2d 255, 268 (3d Cir.1989).
52
     McCool v. City of Philadelphia, 497 F.Supp.2d 307, 328 (E.D.Pa. 2007)
53
     Id.
54
 Johnson v. City of Cincinnati, 310 F.3d 484, 498 (6th Cir.2002), quoting, Aptheker v. Secretary of State, 378 U.S.
500, 519–20, 84 S.Ct. 1659, 12 L.Ed.2d 992 (1964) (Douglas, J., concurring).
55
     Boateng, 7/22/20 TR, pp. 172-173
56
     Boateng, 7/22/20 TR, p. 174
57
     Boateng, 7/22/20 TR, pp. 177-178
58
     Boateng, 7/22/20 TR, pp. 208-210
59
  O’Connor v. Donaldson,422 U.S. 563, 582–83 (1975) (Burger, C.J., concurring); see also Minnesota ex rel.
Pearson v. Probate Court of Rumsey County, 309 U.S. 270, 273–74 (1940); Jacobson v. Massachusetts, 197 U.S.
11, 25–29 (1905); Compagnie Francaise de Navigation a Vapeur v. State Board of Health, Louisiana, 186 U.S. 380,
391–92 (1902).
60
     Best v. St. Vincent’s Hospital, 2003 WL 21518829 (S.D.NY 2003)
61
  O’Connor, 422 U.S. at 575 (citations omitted); see also Humphrey v. Cady, 405 U.S. 504, 509 (1972) (holding that
an individual can be detained for mental illness only when his “potential for doing harm, to himself or others, is great
enough to justify such a massive curtailment of liberty.”).
62
     Shelton v. Tucker, 364 U.S. 479, 488 (1960).
63
  See Project Release v. Prevost, 551 F.Supp. 1298, 1305 (E.D.N.Y.1982); Lessard v. Schmidt, 349 F.Supp. 1078,
1096 (E.D.Wis.1972), vacated on other grounds, 414 U.S. 473 (1973).
64
     Adarand v. Pena, 515 U.S. 200, 227 (1995).
65
     Boateng, 7/22/20. TR 163, 200-202.
66
     Plaintiff Butler County Affidavit.
67
     Plaintiff Green County Affidavit.
68
     Plaintiff Washington County Affidavit.
69
     Plaintiff Fayette County Affidavit.
70
     Plaintiff McDonald Affidavit and 7/17/20, TR p, 144.
71
     Boateng, 7/22/20. TR 106.
72
     Weaver 7/22/20 TR 226-229.
73
     Id.

                                                             3
            Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 52 of 54




74
     Weaver 7/22/20 TR 226-229.
75
     Weaver Id.
76
     Plaintiffs Butler, Green, Fayette and Washington Counties’ Supplemental Affidavits.
77
     Plaintiffs Butler, Green, Fayette and Washington Counties’ Supplemental Affidavits.
78
  Doe v. City of Albuquerque, 667 F.3d 1111, 1128 (10th Cir. 2012) (quoting Perry Educ. Ass’n v. Perry Local
Educators’ Ass’n, 460 U.S. 37, 45–46, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983).
79
  Startzell v. City of Philadelphia, 533 F.3d 183 (3d Cir.2008); citing, Perry Educ. Ass’n v. Perry Local Educators’
Ass’n, 460 U.S. 37, 45, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983); and, Frisby, 487 U.S. at 480, 108 S.Ct. 2495 (noting
that “public streets and sidewalks have been used for public assembly and debate, the hallmarks of a traditional
public forum”).” Startzell, supra at 194, citing, Perry, 460 U.S. at 45, 103 S.Ct. 948.
80
     Id. at 194.
81
     Startzell, supra at 194, citing, Carey v. Brown, 447 U.S. 455, 460, 100 S.Ct. 2286, 65 L.Ed.2d 263 (1980).
82
  Martin v. City of Albuquerque, 369 F.Supp.3d 1008, (2019), citing, Perry supra, 460 U.S. at 45–46, 103 S.Ct.
948.
83
     Roberts v. United States Jaycees, 468 U.S. 609 (1984).
84
     Roberts at 468 U.S. at 617-618.
85
  Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 531, 113 S.Ct. 2217, 124 L.Ed.2d 472
(1993), citing, Cantwell v. Connecticut, 310 U.S. 296, 303, 60 S.Ct. 900, 903, 84 L.Ed. 1213 (1940).
86
  Lukumi, supra at 532, citing, Braunfeld v. Brown, 366 U.S. 599, 607, 81 S.Ct. 1144, 1148, 6 L.Ed.2d 563 (1961);
and, Fowler v. Rhode Island, 345 U.S. 67, 69–70, 73 S.Ct. 526, 527, 97 L.Ed. 828 (1953).

87
  Lukumi, supra at 534, quoting, Walz v. Tax Comm’n of New York City, 397 U.S. 664, 696, 90 S.Ct. 1409, 1425, 25
L.Ed.2d 697 (1970).
88
 Roberts v. Neace, 958 F.3d 409, 415 (2020), citing, Colo. Christian Univ. v. Weaver, 534 F.3d 1245, 1260 (10th
Cir. 2008).
89
     Roberts at 415, citing, Hartmann v. Stone, 68 F.3d 973, 978 (6th Cir, 1995).
90
  Roberts at 415, citing, Hartmann at 979; Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214, 1233–35,
1234 n.16 (11th Cir. 2004); see also Shrum v. City of Coweta, 449 F.3d 1132, 1145 (10th Cir. 2006) (“[T]he Free
Exercise Clause is not confined to actions based on animus.”).
91
     Plaintiff Timothy R. Bonner Affidavit.
92
     Plaintiff Marci Mustello Affidavit.
93
     Plaintiff Mustello, 7/17/20, TR p, 166-167.
94
     Plaintiff Daryl Metcalf Affidavit
95
     Plaintiff Mike Kelly Affidavit
96
     Plaintiff Mike Kelly Affidavit
                                                              4
            Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 53 of 54




97
     Gov. Wolf, Supplemental Answer to Interrogatories, ECF No. 55.
98
     Memorandum Opinion and Order, ECF No. 5.
99
     MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118 (2007).
100
     Hartnett v. Pa. State Educ. Ass’n, 963 F.3d 301 (3d Cir. 2020).
101
      Decker v. Nw. Envtl. Def. Ctr., 568 U.S. 597 (2013).
102
      New Jersey Turnpike Authority v. Jersey Central Power and Light, 772 F.2d 25, 30-31 (3d Cir. 1985).
103
      New Jersey Turnpike Authority at 30-31.
104
      Acosta v. Wolf, No. CV 20-2528, 2020 WL 3542329, at *2 n.7 (E.D. Pa. June 30, 2020).
105
      Elim Romanian Pentecostal Church v. Pritzker, 962 F.3d 341 (7th Cir. 2020).
106
   Antietam Battlefield KOA v. Hogan, No. CV CCB-20-1130, 2020 WL 2556496 (D. Md. May 20, 2020); see also
First Baptist Church v. Kelly, No. 20-1102-JWB, 2020 WL 1910021 (D. Kan. Apr. 18, 2020) (action brought by
churches and pastors alleging that governor’s executive order prohibiting mass gatherings in light of COVID-19
pandemic violated their First Amendment free exercise rights was not rendered moot by governor’s issuance of new
executive order superseding challenged order, where new order imposed identical restrictions on religious activities).
107
      Robinson, 7/22/20, TR pp. 37-38
108
      City of Philadelphia v. Klutznick, 503 F. Supp. 663 (E.D. Pa. 1980).
109
      Id. at 671.
110
      City of Philadelphia v. SEC, 434 F. Supp. 281 (E.D. Pa. 1977).
111
      County Comm’rs Ass’n of Pa. v. Dinges, 935 A.2d 926 (Pa. Commw. Ct. 2007).
112
     Harrisburg Sch. Dist. v. Hickok, 781 A.2d 221 (Pa. Commw. Ct. 2001).
113
      Robinson Township v. Commonwealth, 637 Pa. 239, 147 A.3d 536 (2016).
114
   Wartluft v. Milton Hershey Sch., 400 F. Supp. 3d 91 (M.D. Pa. 2019) (citing Warth v. Seldin, 422 U.S. 490 (1975));
see also Susquehanna County ex rel. Susquehanna County Bd. of Comm’rs v. Commonwealth, 500 Pa. 512, 458 A.2d
929 (1983) (county had standing to appeal actions of Department of Environmental Resources in issuing order
addressed to corporation engaged in sanitary landfill operation).
115
      Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir. 2019), cert. denied, 140 S. Ct. 1611 (2020).
116
      Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996) (citations omitted).
117
  Pringle v. Ct. of Common Pleas, 604 F. Supp. 623 (M.D. Pa.), rev’d on other grounds, 778 F.2d 998 (3d Cir.
1985).
118
  American Colleges of Obstetricians & Gynecologists v. U.S. Food & Drug Administration, No. CV TDC-20-
1320, 2020 WL 3960625 (D. Md. July 13, 2020),



                                                             5
            Case 2:20-cv-00677-WSS Document 56 Filed 08/03/20 Page 54 of 54




119
   See Ne. Fla. Chapter of Associated Gen. Contractors of Am. v. City of Jacksonville, 508 U.S. 656, 666, 113 S.Ct.
2297, 124 L.Ed.2d 586 (1993) (stating that in an equal protection case, “the denial of equal treatment resulting
from the imposition of [a] barrier” is sufficient injury to satisfy the “injury in fact” requirement).
120
  Id. at 14
121
      Plaintiffs Butler, Green, Fayette and Washington Counties’ Affidavits and Supplemental Affidavits.
122
      Plaintiffs Butler, Green, Fayette and Washington Counties’ Affidavits and Supplemental Affidavits.




                                                            6
